EXHIBIT (g)(1) MASTER CUSTODIAN AGREEMENT between EATON VANCE FUNDS and STATE STREET BANK and TRUST COMPANY TABLE OF CONTENTS 1. Definitions 1 2. Appointment of Custodian and Property to be Held by It 5 3. Duties of the Custodian with Respect to Property of the Fund 5 A. Safekeeping and Holding of Property 5 B. Delivery of Securities and Other Non-Cash Assets 6 C. Registration of Securities 8 D. Bank Accounts 8 E. Payments for Interests, or Increases in Interests, in the Fund 9 F. Investment and Availability of Federal Funds 9 G. Collections 9 H. Payment of Fund Monies 10 I. Liability for Payment in Advance of Receipt of Securities Purchased 11 J. Payments for Redemptions of Shares of the Fund 12 K. Appointment of Agents by the Custodian 12 L. Deposit of Fund Portfolio Securities in Securities Systems 12 M. Deposit of Fund Commercial Paper in an Approved Book-Entry System for Commercial Paper 14 N. Segregated Account 16 O. Ownership Certificates for Tax Purposes 16 P. Proxies 16 Q. Communications Relating to Fund Portfolio Securities 16 R. Exercise of Rights; Tender Offers 17 S. Interest Bearing Call or Time Deposits 17 T. Options, Futures Contracts and Foreign Currency Transactions 17 i U. Actions Permitted Without Express Authority 19 V. Advances by the Custodian 19 4. Contractual Settlement Services (Purchases/Sales) 19 5. Duties of Custodian with Respect to Books of Account and Calculations of Net Asset Value 21 6. Records and Miscellaneous Duties 22 7. Opinion of Funds Auditors 22 8. Reports to Fund by Auditors 23 9. Compensation and Expenses of Custodian 23 10. Responsibility of Custodian 23 11. Persons Having Access to Assets of the Fund 24 12. Effective Period and Termination; Successor Custodian 24 13. Interpretive and Additional Provisions 25 14. Notices 25 15. Massachusetts Law to Apply 26 16. Amendment 27 17. Confidentiality 27 18. Data Security 27 19. Regulation GG 28 20. Remote Access Services Addendum 28 21. Shareholder Communications Election 28 22. Reproduction of Documents 29 23. Separate Series 29 24. Adoption of the Agreement by the Fund 29 25. Prior Contracts 29 ii 26. Tax Law 30 Appendix A A-1 Appendix B B-1 Appendix C C-1 Appendix D D-1 iii MASTER CUSTODIAN AGREEMENT This Agreement is made as of September 1, 2010 between each investment company listed on Appendix A (as amended from time to time as provided herein), severally and not jointly, and State Street Bank and Trust Company (hereinafter called Custodian), a trust company established under the laws of Massachusetts with a principal place of business in Boston, Massachusetts. Whereas, each of certain of the investment companies and Investors Bank & Trust Company (IBT) entered into one of several custodian agreements (as amended, the Original Agreements); Whereas, IBT merged with and into the Custodian, effective July 2, 2007, with the result that the Custodian now serves as custodian under the Original Agreements; Whereas, the investment companies have requested the Custodian enter into this Agreement and the Custodian has agreed to do so, notwithstanding that this Agreement is not identical to the form of custodian agreement customarily entered into by the Custodian as custodian, in order that the services to be provided to each investment company by the Custodian, as successor by merger to IBT, may continue to be provided to each investment company in a consistent manner; Whereas, each such investment company is registered under the 1940 Act (unless otherwise noted on Appendix A) and has appointed the Custodian to act as custodian of its property and to perform certain duties, as more fully hereinafter set forth; and Whereas, the Custodian is willing and able to act as each such investment companys custodian, subject to and in accordance with the provisions hereof; Now, therefore, in consideration of the premises and of the mutual covenants and agreements herein contained, each such investment company and the Custodian agree as follows: 1. Definitions Whenever used in this Agreement, the following words and phrases, unless the context otherwise requires, shall have the following meanings: (a) 1940 Act shall mean the Investment Company Act of 1940, as amended. (b) Approved Book-Entry System for Commercial Paper shall mean a system maintained by the Custodian or by a Subcustodian hereof for the holding of commercial paper in book-entry form provided the Custodian has received Proper Instructions approving the participation by the Fund in such system. (c) Approved Clearing Agency shall mean (i) DTC, and (ii) any other domestic clearing agency registered with the Securities and Exchange Commission under Section 17A of the Securities Exchange Act of 1934 which acts as a securities depository but only , in the case of (ii), if the Custodian has received Proper Instructions approving such clearing agency as a securities depository for the Fund. (d) Board shall mean the board of trustees or other governing body or entity of the Fund. (e) Country Risk shall mean all factors reasonably related to the systemic risk of holding Foreign Assets in a particular country including, but not limited to, such countrys political environment, economic and financial infrastructure (including any Eligible Securities Depository operating in the country), prevailing or developing custody and settlement practices, and laws and regulations applicable to the safekeeping and recovery of Foreign Assets held in custody in that country. (f) CP System Account has the meaning contained in Paragraph M of Section 3 hereof. (g) Custodied Assets shall mean all property held by the Custodian for the Fund pursuant to Section 2 hereof. (h) DTC  shall mean The Depository Trust Company, a clearing agency registered with the Securities and Exchange Commission under Section 17A of the Securities Exchange Act of 1934 which acts as a securities depository and which has been specifically approved as a securities depository for the Fund pursuant to Proper Instructions. (i) Eligible Foreign Custodian has the meaning set forth in section (a)(1) of Rule 17f-5, including a majority-owned or indirect subsidiary of a U.S. Bank (as defined in Rule 17f-5), a bank holding company meeting the requirements of an Eligible Foreign Custodian (as set forth in Rule 17f-5 or by other appropriate action of the SEC), or a foreign branch of a Bank (as defined in Section 2(a)(5) of the 1940 Act) meeting the requirements of a custodian under Section 17(f) of the 1940 Act; the term does not include any Eligible Securities Depository. (j) Eligible Securities Depository has the meaning set forth in section (b)(1) of Rule 17f-7. (k) Federal Book-Entry System shall mean the book-entry system referred to in Rule 17f-4(c)(6)(ii) under the 1940 Act for United States and federal agency securities (i.e., as provided in Subpart B of 31 CFR Part 357 or book-entry systems operated pursuant to comparable regulations of other federal agencies). (l) Foreign Assets means any of the Funds investments (including foreign currencies) for which the primary market is outside the United States and such cash and cash equivalents as are reasonably necessary to effect the Funds transactions in such investments. (m) Foreign Custody Manager has the meaning set forth in section (a)(3) of Rule 17f-5. (n) Foreign Securities System means an Eligible Securities Depository listed on Schedule B to Appendix B hereto. (o) Foreign Sub-Custodian means an Eligible Foreign Custodian. -2- (p) Fund shall mean (i) with respect to each investment company listed on Appendix A as to which no separate and distinct series of shares or interests is listed on Appendix A, each such investment company, and (ii) with respect to each investment company listed on Appendix A as to which one or more separate and distinct series of shares or interests are listed on Appendix A, each such investment company on behalf of such separate and distinct series, in each such case under clauses (i) and (ii) severally and not jointly. For the avoidance of doubt, all Portfolios, Public Funds and Private Funds (each as defined herein) constitute Funds or the Fund for purposes of this definition, except as otherwise provided for in paragraph 1 of Section A of Appendix B. (q) Investment Adviser shall mean, with respect to any Fund, the investment adviser or sub-investment adviser to the Fund, as identified on Appendix A. (r) Portfolio shall mean a Fund that is classified as a partnership for federal income tax purposes and is registered under the 1940 Act; (s) Principal Underwriter shall mean, with respect to any Fund, the duly appointed principal underwriter or placement agent of the Fund (if any). (t) Private Fund shall mean a Fund that is not registered under the Securities and Exchange Act of 1933, as amended or the 1940 Act. (u) Proper Instructions. The Custodian shall be deemed to have received Proper Instructions in respect of any of the matters referred to in this Agreement upon receipt of written or facsimile instructions signed by such one or more person or persons as the Board, or the Investment Adviser, shall have from time to time authorized to give the particular class of instructions in question. Electronic instructions for the purchase and sale of securities which are transmitted by the Investment Adviser to the Custodian through the Eaton Vance equity trading system and the Eaton Vance fixed income trading system shall be deemed to be Proper Instructions; the Fund shall cause all such instructions to be confirmed in writing. Different persons may be authorized to give instructions for different purposes. An officers certificate may be accepted by the Custodian as conclusive evidence of the authority of any such person to act and may be considered as in full force and effect until receipt of written notice to the contrary. Such instructions may be general or specific in terms and, if so specified, may be standing or continuing instructions. Unless the resolution delegating authority to any person or persons to give a particular class of instructions specifically requires that the approval of any person, persons or committee shall first have been obtained before the Custodian may act on instructions of that class, the Custodian shall be under no obligation to question the right of the person or persons giving such instructions in so doing. Oral instructions will be considered Proper Instructions if the Custodian reasonably believes them to have been given by a person authorized to give such instructions with respect to the transaction involved. The Fund shall cause all oral instructions to be confirmed in writing. The Fund authorizes the Custodian to tape record any and all telephonic or other oral instructions given to the Custodian. Proper Instructions also may include communications utilizing access codes and effected directly between electromechanical or electronic devices or by such other means and utilizing such intermediary systems and utilities as may be agreed from time to time by the Custodian and the Fund, provided that the instructions are received in accordance with security procedures -3- agreed to from time to time by the Fund and the Custodian including, but not limited to, the security procedures selected by the Fund via the form of Funds Transfer Agreement attached as Appendix D hereto. In performing its duties generally, and more particularly in connection with the purchase, sale and exchange of securities made by or for the Fund, the Custodian may take cognizance of the provisions of the governing documents and registration statement or other offering document of the Fund as the same may from time to time be in effect (and resolutions or proceedings of the holders of interests in the Fund or the Board), but, nevertheless, except as otherwise expressly provided herein, the Custodian may assume unless and until notified in writing to the contrary that so-called Proper Instructions received by it are not in conflict with or in any way contrary to any provisions of such governing documents and registration statement or other offering document, or resolutions or proceedings of the holders of interests in the Fund or the Board. (v) Public Fund shall mean a Fund that is registered under the Securities Act of 1933, as amended, and the 1940 Act. (w) Redemption shall mean any redemption or repurchase by the Fund or its Principal Underwriter of Shares of a Public Fund or any redemption of Shares, Share reduction or withdrawal by a Shareholder of a Portfolio or Private Fund. (x) Rule 17f-5 shall mean Rule 17f-5 promulgated under the 1940 Act. (y) Rule 17f-7 means Rule 17f-7 promulgated under the 1940 Act. (z) Securities System means the Federal Book Entry System and any Approved Clearing Agency. (aa) Securities System Account has the meaning contained in Paragraph L of Section 3 hereof. (bb) Share shall mean a share of beneficial interest of a Public Fund or an investor interest in a Portfolio or a Private Fund; (cc) Shareholder shall mean a shareholder of a Public Fund or an interest holder in a Portfolio or a Private Fund; (dd) Subcustodian shall mean a Subcustodian designated in accordance with Section 2 of this Agreement; (ee) Transfer Agent shall mean the duly appointed transfer agent for the Fund. (ff) Tri-Party Custodian shall mean a custodian appointed by a Fund, and communicated to the Custodian from time to time by Proper Instructions, to hold securities and cash in connection with tri-party repurchase agreements. (gg) Vote, when used with respect to the Board or the Holders of Interests in the Fund, shall mean a vote, resolution, consent, proceeding and other action taken by the Board or Shareholders in accordance with the Funds governing documents. -4- 2. Appointment of Custodian and Property to be Held by It The Fund hereby appoints and employs the Custodian as its custodian in accordance with and subject to the provisions hereof, and the Custodian hereby accepts such appointment and employment. Except to the extent that the Fund holds assets directly in accordance with Rule 17f-2 under the 1940 Act, holds assets directly with a Securities System in accordance with Rule 17f-4(b), or determines to maintain assets relating to repurchase agreements with a Tri-Party Custodian, the Fund may deliver to the Custodian all securities, participation interests, cash and other assets owned by it, and all payments of income, payments of principal and capital distributions and adjustments received by it with respect to all Custodied Assets owned by the Fund from time to time, and the cash received by it from time to time. The Custodian shall not be responsible for any property of the Fund held by the Fund and not delivered by the Fund to the Custodian. In response to a request from the Custodian, the Fund will also deliver to the Custodian copies of its currently effective governing documents, registration statement or other offering document and placement agent agreement with its placement agent, together with such resolutions, and other proceedings of the Fund as may be necessary for or convenient to the Custodian in the performance of its duties hereunder. Upon receipt of Proper Instructions, the Custodian may from time to time employ one or more Subcustodians located in the United States to perform such acts and services upon such terms and conditions as shall be approved from time to time by the Board, provided, however, that to the extent that the Custodian utilizes an  intermediary custodian pursuant to Rule 17f-4, any such intermediary custodian shall be required, at a minimum, to exercise due care in accordance with reasonable commercial standards in discharging its duty as a securities intermediary to obtain and maintain financial assets corresponding to the security entitlements of its entitlement holders. Any such Subcustodian so employed by the Custodian shall be deemed to be the agent of the Custodian, and the Custodian shall remain primarily responsible for the securities, participation interests, cash and other property of the Fund held by such Subcustodian. The Custodian may place and maintain the Funds Foreign Assets in accordance with the applicable provisions of Appendix B hereto. 3. Duties of the Custodian with Respect to Property of the Fund The provisions of this Section 3 shall apply to the duties of the Custodian with respect to property of the Fund to be held in the United States, except that Sections 3.T.3, 3.U and 3.V also shall apply to property of the Fund held outside the United States. Appendix B to the Agreement shall otherwise govern (i) the responsibilities of the Custodian as Foreign Custody Manager of the Fund and (ii) the duties of the Custodian with respect to property of the Fund held outside the United States. A. Safekeeping and Holding of Property The Custodian shall keep safely all property of the Fund and on behalf of the Fund shall from time to time receive delivery of Fund property for safekeeping. The Custodian shall hold, earmark and segregate on its books and records for the account of the Fund all property of the Fund, including all Custodied Assets of the Fund (1) physically held by the Custodian, (2) held by any Subcustodian or by any agent referred to in Paragraph K hereof, (3) held by or maintained in a Securities System, and (4) held by the Custodian or by any Subcustodian and maintained in any -5- Approved Book-Entry System for Commercial Paper. The Custodian will treat the Fund as entitled to exercise the voting and other rights that comprise all such property. B. Delivery of Securities and Other Non-Cash Assets The Custodian shall release and deliver Custodied Assets, other than cash, owned by the Fund held (or deemed to be held) by the Custodian or maintained in a Securities System account or in an Approved Book-Entry System for Commercial Paper account only upon receipt of Proper Instructions, and only in the following cases: 1) Upon sale of such Custodied Assets for the account of the Fund in accordance with customary or established market practices and procedures, including, without limitation, delivery to the purchaser thereof or to a dealer therefor (or an agent of such purchaser or dealer) against expectation of receiving later payment therefor; if delivery is made in Boston or New York City, payment therefor shall be made in accordance with generally accepted clearing house procedures or by use of Federal Reserve Wire System procedures; if delivery is made elsewhere payment therefor shall be in accordance with the then current street delivery custom or in accordance with such procedures agreed to in writing from time to time by the parties hereto; if the sale is effected through a Securities System, delivery and payment therefor shall be made in accordance with the provisions of Paragraph L hereof; if the sale of commercial paper is to be effected through an Approved Book-Entry System for Commercial Paper, delivery and payment therefor shall be made in accordance with the provisions of Paragraph M hereof; for the purposes of this subparagraph, the term sale shall include the disposition of a portfolio security (i) upon the exercise of an option written by the Fund and (ii) upon the failure by the Fund to make a successful bid with respect to a portfolio security, the continued holding of which is contingent upon the making of such a bid; 2) Upon the receipt of payment in connection with any repurchase agreement or reverse repurchase agreement relating to such securities and entered into by the Fund or upon the sale or other delivery of securities to a Tri-Party Custodian as a free delivery, provided that applicable Proper Instructions shall set forth (a) the securities to be delivered, and (b) the person or persons to whom delivery shall be made; 3) To the depository agent in connection with tender or other similar offers for portfolio securities of the Fund; 4) To the issuer thereof or its agent when such securities or participation interests are called, redeemed, retired or otherwise become payable; provided that, in any such case, the cash or other consideration is to be delivered to the Custodian or any Subcustodian; -6- 5) To the issuer thereof, or its agent, for transfer into the name of the Fund, the Custodian or into the name of any nominee of the Custodian or into the name or nominee name of any agent appointed pursuant to Paragraph K hereof or into the name or nominee name of any Subcustodian; or for exchange for a different number of bonds, certificates or other evidence representing the same aggregate face amount or number of units; provided that, in any such case, the assets to be custodied are to be delivered to the Custodian or any Subcustodian; 6) To the broker selling the same for examination in accordance with the street delivery custom; provided that the Custodian shall adopt such procedures as the Fund from time to time shall approve to ensure their prompt return to the Custodian by the broker in the event the broker elects not to accept them; 7) For exchange or conversion pursuant to any plan of merger, consolidation, recapitalization, reorganization or readjustment of the securities of the issuer of such securities, or pursuant to provisions for conversion of such securities, or pursuant to any deposit agreement; provided that, in any such case, the new securities and cash, if any, are to be delivered to the Custodian or any Subcustodian; 8) In the case of warrants, rights or similar securities, the surrender thereof in connection with the exercise of such warrants, rights or similar securities, or the surrender of interim receipts or temporary securities for definitive securities; provided that, in any such case, the new securities and cash, if any, are to be delivered to the Custodian or any Subcustodian; 9) For delivery in connection with any loans of securities made by the Fund (such loans to be made in accordance with the terms of the Funds agreement with the borrower or the Funds securities lending agent and any limitations set forth in the Funds current registration statement or other offering document), but only against receipt of adequate collateral as agreed upon from time to time by the Fund, which may be in the form of cash , obligations issued by the United States government, its agencies or instrumentalities or such other assets as may be approved by the Fund in accordance with applicable law; except that in connection with any securities loans for which collateral is to be credited to the Custodians account in the book-entry system authorized by the U.S. Department of the Treasury, the Custodian will not be held liable or responsible for the delivery of securities loaned by the Fund prior to the receipt of such collateral; 10) For delivery as security in connection with any borrowings by -7- the Fund requiring a pledge or hypothecation of assets by the Fund, provided, that the Custodied Assets shall be released only upon payment to the Custodian of the monies borrowed, except that in cases where additional collateral is required to secure a borrowing already made, further Custodied Assets may be released for that purpose; 11) When required for delivery in connection with any Redemption of Shares in accordance with the provisions of Paragraph J hereof; 12) In connection with trading options, futures contracts, options on futures contracts, swap agreements or other derivatives, including delivery as original margin and variation margin; 15) For any other proper corporate purpose, but only upon receipt of Proper Instructions specifying (A) the securities to be delivered and (B) the person or persons to whom delivery of such securities shall be made. C. Registration of Securities Securities held by the Custodian (other than bearer securities) for the account of the Fund shall be registered in the name of the Fund or in the name of any nominee of the Fund or of any nominee of the Custodian, or in the name or nominee name of any agent appointed pursuant to Paragraph K hereof, or in the name or nominee name of any Subcustodian, or in the name or nominee name of a Securities System or Approved Book- Entry System for Commercial Paper; provided, that securities are held in an account of the Custodian or of any such agent or of such Subcustodian containing only assets of the Fund or only assets held by the Custodian or such agent or such Subcustodian as a custodian or subcustodian or in a fiduciary capacity for customers. All certificates for securities accepted by the Custodian or any such agent or Subcustodian on behalf of the Fund shall be in street or other good delivery form or shall be returned to the selling broker or dealer who shall be advised of the reason thereof. D. Bank Accounts The Custodian shall open and maintain a separate bank account or accounts in the name of the Fund, subject only to draft or order by the Custodian acting pursuant to the terms of this Agreement, and shall hold in such account or accounts, subject to the provisions hereof, all cash received by it from or for the account of the Fund other than any cash maintained by the Fund in a bank account established and used in accordance with Rule 17f-3 under the 1940 Act. Funds held by the Custodian for the Fund may be deposited by the Custodian to its credit as custodian in the Banking Department of the Custodian or in such other banks or trust companies as the Custodian may in its discretion deem necessary or desirable; provided , however, that every such bank or trust company shall be qualified to act as a custodian under the 1940 Act and that each such bank or trust company and the funds to be deposited with each such bank or trust company shall be approved in writing by two officers -8- of the Fund. Such funds shall be deposited by the Custodian in its capacity as Custodian and shall be subject to withdrawal only by the Custodian in that capacity. E. Payments for Interests, or Increases in Interests, in the Fund The Custodian shall make appropriate arrangements with the Transfer Agent or Principal Underwriter, as appropriate, to enable the Custodian to make certain it promptly receives the cash or other consideration due to the Fund as payment for Shares in accordance with the governing documents and registration statement or other offering documents of the Fund. The Custodian will provide prompt notification to the Fund of any receipt by it of such payments. F. Investment and Availability of Federal Funds Upon agreement between the Fund and the Custodian, the Custodian shall, upon the receipt of Proper Instructions, invest all federal funds received after a time agreed upon between the Custodian and the Fund in such securities and instruments as may be set forth in such instructions on the same day as received; and make federal funds available to the Fund as of specified times agreed upon from time to time by the Fund and the Custodian in the amount of checks received in payment for Shares of the Fund which are deposited into the Funds account. G. Collections The Custodian shall promptly collect all income and other payments with respect to registered securities held hereunder to which the Fund shall be entitled either by law or pursuant to custom in the securities business, and shall promptly collect all income and other payments with respect to bearer securities if, on the date of payment by the issuer, such securities are held by the Custodian or agent. The Custodian shall credit income to the Fund as such income is received or in accordance with Custodians then current payable date income schedule. Any credit to the Fund in advance of receipt may be reversed when the Custodian determines that payment will not occur in due course and the Fund may be charged at the Custodians applicable rate for time credited. The Custodian shall do all things necessary and proper in connection with such prompt collections. The Custodian shall notify the Fund as soon as reasonably practicable whenever income due on any Custodied Asset is not promptly collected. In any case in which the Custodian does not receive any due and unpaid income after it has made demand for the same, it shall immediately so notify the Fund in writing, enclosing copies of any demand letter, any written response thereto, and memoranda of all oral responses thereto and to telephonic demands, and await instructions from the Fund; the Custodian shall in no case have any liability for any nonpayment of such income provided the Custodian meets the standard of care set forth in Section 10 hereof. The Custodian shall not be obligated to take legal action for collection unless and until reasonably indemnified to its satisfaction. -9- The Custodian shall also receive and collect all stock dividends, rights and other items of like nature, and deal with the same pursuant to Proper Instructions relative thereto. H. Payment of Fund Monies Upon receipt of Proper Instructions, the Custodian shall pay out monies of the Fund in the following cases only: 1) Upon the purchase of securities, participation interests, options, futures contracts, forward contracts, options on futures contracts and other instruments purchased for the account of the Fund but only (a) in accordance with customary or established market practices and procedures, including, without limitation, delivering money to the seller thereof or to a dealer therefor (or an agent for such seller or dealer) against expectation of receiving later delivery of (i) such securities registered as provided in Paragraph C hereof or in proper form for transfer or (ii) Proper Instructions signed by an officer of the Fund regarding the participation interests to be purchased or (iii) written confirmation of the purchase by the Fund of the options, futures contracts, forward contracts or options on futures contracts or other instruments by the Custodian (or by a Subcustodian or by a clearing corporation of a national securities exchange of which the Custodian is a member or by any bank, banking institution or trust company doing business in the United States or abroad which is qualified under the 1940 Act to act as a custodian and that has been designated by the Custodian as its agent for this purpose or by the agent specifically designated in such instructions as representing the purchasers of a new issue of privately placed securities); (b) in the case of a purchase effected through a Securities System, upon receipt of the securities by the Securities System in accordance with the conditions set forth in Paragraph L hereof; (c) in the case of a purchase of commercial paper effected through an Approved Book-Entry System for Commercial Paper, upon receipt of the paper by the Custodian or Subcustodian in accordance with the conditions set forth in Paragraph M hereof; or (d) in the case of repurchase agreements entered into between the Fund and a counterparty (which may be the Custodian or another bank or a broker-dealer), against receipt by the Custodian of the securities underlying the repurchase agreement either in certificate form or through an entry crediting the Custodians segregated, non-proprietary account at the Federal Reserve Bank of Boston or another approved clearing agency or Sub-Custodian with such securities along with Proper Instructions; -10- 2) When required in connection with the conversion, exchange or surrender of securities owned by the Fund as set forth in Paragraph B hereof; 3) When required for the Redemption of Shares of the Fund in accordance with the provisions of Paragraph J hereof; 4) For the payment of any expense or liability incurred by the Fund, including but not limited to the following payments for the account of the Fund: advisory fees, distribution plan payments (if any), interest, taxes, management compensation and expenses, accounting, transfer agent and legal fees, and other operating expenses of the Fund whether or not such expenses are to be in whole or part capitalized or treated as deferred expenses; 5) For distributions or payment to Shareholders declared or made pursuant to the governing documents of the Fund or as authorized by the Board; 6) For payment of an amount equal to the amount of any dividends or interest received in respect of securities sold short; 7)In connection with the borrowing or lending of securities; 8) The Custodian may repay any Fund borrowing against redelivery to it of the securities pledged or hypothecated therefor and surrender of the note or notes evidencing the loan (which need not be simultaneous unless so specified in such Proper Instructions); 9) For delivery as initial or variation collateral or margin in connection with futures or options on futures contracts entered into by the Fund; 10) Upon the purchase of domestic investments, including, without limitation, repurchase agreements involving delivery of Fund monies to a Tri-Party Custodian as a free delivery, provided that applicable Proper Instructions shall set forth (a) the amount of such payment and (b) the person(s) to whom such payment is made; and 11) For any other proper corporate purpose, but only upon receipt of Proper Instructions specifying (A) the amount of such payment and (B) the person or persons to whom such payment is to be made. I. Liability for Payment in Advance of Receipt of Securities Purchased In any and every case where payment for purchase of securities for the account of the Fund is made by the Custodian in advance of receipt of the securities purchased in the absence of Proper Instructions to so pay in advance, the Custodian shall be absolutely liable to the Fund for such securities to the same extent as if the securities had been received by the Custodian; except -11- that in the case of a repurchase agreement entered into by the Fund with a bank which is a member of the Federal Reserve System, the Custodian may transfer funds to the account of such bank prior to the receipt of (i) the securities in certificate form subject to such repurchase agreement or (ii) written evidence that the securities subject to such repurchase agreement have been transferred by book-entry into a segregated non-proprietary account of the Custodian maintained with the Federal Reserve Bank of Boston or (iii) the safekeeping receipt, provided that such securities have in fact been so transferred by book-entry and the written repurchase agreement is received by the Custodian in due course. J. Payments for Redemptions of Shares of the Fund From such funds as may be available for the purpose, the Custodian shall, upon receipt of Proper Instructions from the Fund or written instructions from the Funds Transfer Agent or Principal Underwriter, make funds and/or portfolio securities available for payment to Shareholders in the Fund who have caused the amount of their shares to be redeemed. K. Appointment of Agents by the Custodian The Custodian may at any time or times in its discretion appoint (and may at any time remove) any other bank or trust company ( provided such bank or trust company is itself qualified under the 1940 Act to act as a custodian) as the agent of the Custodian to carry out such of the duties and functions of the Custodian described in this Section 3 as the Custodian may from time to time direct; provided , however, that the appointment of any such agent shall not relieve the Custodian of any of its responsibilities or liabilities hereunder; and, as between the Fund and the Custodian, the Custodian shall be fully responsible for the acts and omissions of any such agent. For the purposes of this Agreement, any property of the Fund held by any such agent shall be deemed to be held by the Custodian hereunder. L. Deposit of Fund Portfolio Securities in Securities Systems The Custodian may deposit and maintain securities owned by the Fund in a Securities System, in each case only in accordance with applicable Federal Reserve Board and Securities and Exchange Commission and other regulatory guidance, and at all times subject to the following provisions: (a) The Custodian may (either directly or through one or more Subcustodians), keep securities of the Fund in a Securities System, provided that such securities are maintained in a non-proprietary account of the Custodian or such Subcustodian in the Securities System (the Securities System Account) which shall not include any assets of the Custodian or such Subcustodian or any other person other than assets held by the Custodian or such Subcustodian as a fiduciary, custodian, or otherwise for its customers. (b) The records of the Custodian with respect to securities of the Fund which are maintained in a Securities System shall identify by book-entry those securities belonging to the Fund, and the Custodian shall be fully and -12- completely responsible for maintaining a recordkeeping system capable of accurately and currently stating the Funds holdings maintained in each such Securities System. (c)The Custodian shall pay for securities purchased in book-entry form for the account of the Fund only upon (i) receipt of notice or advice from the Securities System that such securities have been transferred to the Securities System Account, and (ii) the making of an entry on the records of the Custodian to reflect such payment and transfer for the account of the Fund. The Custodian shall transfer securities sold for the account of the Fund only upon (i) receipt of notice or advice from the Securities System that payment for such securities has been transferred to the Securities System Account, and (ii) the making of an entry on the records of the Custodian to reflect such transfer and payment for the account of the Fund. Copies of each notice and advice from the Securities System of transfers of securities for the account of the Fund shall identify the Fund, be maintained for the Fund by the Custodian and be promptly provided to the Fund at its request. The Custodian shall promptly send to the Fund confirmation of each transfer to or from the account of the Fund in the form of a written advice or notice of each such transaction, and shall furnish to the Fund copies of daily transaction sheets reflecting each days transactions in the Securities System for the account of the Fund on the next business day. (d) The Custodian shall promptly send to the Fund any report or other communication received or obtained by the Custodian relating to the accounting system, system of internal accounting controls or procedures for safeguarding securities deposited of any Securities System and any report or other communication relating to the Custodians internal accounting controls or procedures for safeguarding securities deposited in any Securities System. The Custodian also shall ensure that any agent appointed pursuant to Paragraph K hereof or any Subcustodian shall promptly send to the Fund and to the Custodian any report or other communication relating to such agents or Subcustodians internal accounting controls and procedures for safeguarding securities deposited in any Securities System. The Custodians books and records relating to the Funds participation in each Securities System will at all times during regular business hours be open to the inspection of the Funds authorized officers, employees or agents. (e) The Custodian shall not act under this Paragraph L in the absence of Proper Instructions regarding the use of a particular Securities System; the Fund shall promptly notify the Custodian with Proper Instructions if the use of a Securities System is to be discontinued; at the request of the Fund, the Custodian will terminate the use of any such Securities System with respect to the Fund as promptly as practicable. (f) Anything to the contrary in this Agreement notwithstanding, the Custodian shall be liable to the Fund for any loss or damage to the Fund resulting from use of a Securities System by reason of any negligence, misfeasance or misconduct of the Custodian or any of its agents or -13- Subcustodians or of any of its or their employees or from any failure of the Custodian or any such agent or Subcustodian to enforce effectively such rights as it may have against a Securities System or any other person; at the election of the Fund, it shall be entitled to be subrogated to the rights of the Custodian with respect to any claim against the Securities System or any other person which the Custodian may have as a consequence of any such loss or damage if and to the extent that the Fund has not been made whole for any such loss or damage. M. Deposit of Fund Commercial Paper in an Approved Book-Entry System for Commercial Paper Upon receipt of Proper Instructions with respect to each issue of direct issue commercial paper purchased by the Fund, the Custodian may deposit and/or maintain direct issue commercial paper owned by the Fund in any Approved Book-Entry System for Commercial Paper, in each case only in accordance with applicable Federal Reserve Board, Securities and Exchange Commission and other regulatory guidance, and at all times subject to the following provisions: (a) The Custodian may (either directly or through one or more Subcustodians) keep commercial paper of the Fund in an Approved Book- Entry System for Commercial Paper, provided that such paper is issued in book entry form by the Custodian or Subcustodian on behalf of an issuer with which the Custodian or Subcustodian has entered into a book-entry agreement and provided further that such paper is maintained in a non- proprietary account (CP System Account) of the Custodian or such Subcustodian in an Approved Book-Entry System for Commercial Paper which shall not include any assets of the Custodian or such Subcustodian or any other person other than assets held by the Custodian or such Subcustodian as a fiduciary, custodian, or otherwise for its customers. (b) The records of the Custodian with respect to commercial paper of the Fund which is maintained in an Approved Book-Entry System for Commercial Paper shall identify by book-entry each specific issue of commercial paper purchased by the Fund which is included in the Approved Book-Entry System for Commercial Paper and shall at all times during regular business hours be open for inspection by authorized officers, employees or agents of the Fund. The Custodian shall be fully and completely responsible for maintaining a recordkeeping system capable of accurately and currently stating the Funds holdings of commercial paper maintained in each such System. (c) The Custodian shall pay for commercial paper purchased in book-entry form for the account of the Fund only upon contemporaneous (i) receipt of notice or advice from the issuer that such paper has been issued, sold and transferred to the CP System Account, and (ii) the making of an entry on the records of the Custodian to reflect such purchase, payment and transfer for the account of the Fund. The Custodian shall transfer such commercial paper which is sold, or cancel such commercial paper which is redeemed, for the account of the Fund only upon contemporaneous (i) receipt of notice -14- or advice that payment for such paper has been transferred to the CP System Account, and (ii) the making of an entry on the records of the Custodian to reflect such transfer or redemption and payment for the account of the Fund. Copies of each notice, advice and confirmation of a transfer of commercial paper for the account of the Fund shall identify the Fund, be maintained for the Fund by the Custodian and be promptly provided to the Fund at its request. The Custodian shall promptly send to the Fund confirmation of each transfer to or from the account of the Fund in the form of a written advice or notice of each such transaction, and shall furnish to the Fund copies of daily transaction sheets reflecting each days transactions in an Approved Book-Entry System for Commercial Paper for the account of the Fund on the next business day. (d) The Custodian shall promptly send to the Fund any report or other communication received or obtained by the Custodian relating to the accounting system, system of internal accounting controls or procedures for safeguarding commercial paper deposited in any Approved Book-Entry System for Commercial Paper and any report or other communication relating to the Custodians own internal accounting controls and procedures for safeguarding commercial paper deposited in any Approved Book-Entry System for Commercial Paper. The Custodian shall also ensure that any agent appointed pursuant to Paragraph K hereof or any Subcustodian employed pursuant to Section 2 hereof shall promptly send to the Fund and to the Custodian any report or other communication relating to such agents or Subcustodians internal accounting controls and procedures for safeguarding securities deposited in any Approved Book-Entry System for Commercial Paper. (e) The Custodian shall not act under this Paragraph M in the absence of Proper Instructions regarding the use of a particular Approved Book-Entry System for Commercial Paper; the Fund shall promptly notify the Custodian with Proper Instructions if the use of an Approved Book-Entry System for Commercial Paper is to be discontinued; at the request of the Fund, the Custodian will terminate the use of any such System with respect to the Fund as promptly as practicable. (f)The Custodian (or Subcustodian, if the Approved Book-Entry System for Commercial Paper is maintained by the Subcustodian) shall issue physical commercial paper or promissory notes whenever requested to do so by the Fund or in the event of an electronic system failure which impedes issuance, transfer or custody of direct issue commercial paper by book-entry. (g)Anything to the contrary in this Agreement notwithstanding, the Custodian shall be liable to the Fund for any loss or damage to the Fund resulting from use of any Approved Book-Entry System for Commercial Paper by reason of any negligence, misfeasance or misconduct of the Custodian or any of its agents or Subcustodians or of any of its or their employees or from any failure of the Custodian or any such agent or Subcustodian to enforce effectively such rights as it may have against an Approved Book-Entry -15- System for Commercial Paper, the issuer of the commercial paper or any other person; at the election of the Fund, it shall be entitled to be subrogated to the rights of the Custodian with respect to any claim against the Approved Book-Entry System for Commercial Paper, the issuer of the commercial paper or any other person which the Custodian may have as a consequence of any such loss or damage if and to the extent that the Fund has not been made whole for any such loss or damage. N. Segregated Account The Custodian shall upon receipt of Proper Instructions establish and maintain a segregated account or accounts for and on behalf of the Fund, into which account or accounts may be transferred Custodied Assets, including securities maintained in a Securities System Account or CP System Account by the Custodian pursuant to Paragraph L or M hereof, (i) which Proper Instructions shall be in accordance with the provisions of any agreement between the Fund and any registered broker-dealer (or futures commission merchant), relating to compliance with the rules of the Options Clearing Corporation and of any registered national securities exchange (or of the Commodity Futures Trading Commission or of any contract market or commodities exchange), any derivatives clearing organization, or of any similar organization or organizations, regarding escrow, margin or deposit or other collateral arrangements in connection with transactions by the Fund, (ii) for the purpose of segregating cash or government securities in connection with options purchased, sold or written by the Fund or futures contracts or options thereon purchased or sold by the Fund, (iii) for the purposes of compliance by the Fund with the procedures required by Investment Company Act Release No. 10666, or any subsequent release or releases or other regulatory guidance of the Securities and Exchange Commission relating to the maintenance of segregated accounts by registered investment companies and (iv) for any other purpose in accordance with Proper Instructions. O. Ownership Certificates for Tax Purposes The Custodian shall execute ownership and other certificates and affidavits for all federal and state tax purposes in connection with receipt of income or other payments with respect to securities of the Fund held by it and in connection with transfers of securities. P. Proxies The Custodian shall, with respect to the securities held by it hereunder, cause to be promptly delivered to the Fund all forms of proxies and all notices of meetings and any other notices or announcements or other written information received by the Custodian affecting or relating to the securities, and shall execute and deliver to the Fund or cause its nominee to execute and deliver to the Fund, such proxies or other authorizations, without indication of the manner in which such proxies are to be voted, as may be required. Q. Communications Relating to Fund Portfolio Securities The Custodian shall deliver promptly to the Fund all written information (including, without limitation, pendency of call and maturities of Custodied Assets and -16- expirations of rights in connection therewith and notices of exercise of call and put options written by the Fund and the maturity of futures contracts purchased or sold by the Fund) received by the Custodian from issuers and other persons relating to the Custodied Assets being held for the Fund. With respect to tender or exchange offers, the Custodian shall deliver promptly to the Fund all written information received by the Custodian from issuers and other persons relating to the Custodied Assets whose tender or exchange is sought and from the party (or his agents) making the tender or exchange offer. R. Exercise of Rights; Tender Offers In the case of tender offers, similar offers to purchase or exercise rights (including, without limitation, pendency of calls and maturities of Custodied Assets and expirations of rights in connection therewith and notices of exercise of call and put options and the maturity of futures contracts) affecting or relating to Custodied Assets held by the Custodian under this Agreement, the Custodian shall have responsibility for promptly notifying the Fund of all such offers in accordance with the standard of reasonable care set forth in Section 10 hereof. For all such offers for which the Custodian is responsible as provided in this Paragraph R, the Fund shall have responsibility for providing the Custodian with all necessary instructions in timely fashion. Upon receipt of Proper Instructions, the Custodian shall timely deliver to the issuer or trustee thereof, or to the agent of either, warrants, puts, calls, rights or similar securities for the purpose of being exercised or sold upon proper receipt therefor and upon receipt of assurances satisfactory to the Custodian that the new assets, if any, acquired by such action are to be delivered to the Custodian or any Subcustodian. Upon receipt of Proper Instructions, the Custodian shall timely deposit securities upon invitations for tenders of securities upon proper receipt therefor and upon receipt of assurances satisfactory to the Custodian that the consideration to be paid or delivered or the tendered securities are to be returned to the Custodian or Subcustodian. Notwithstanding any provision of this Agreement to the contrary, the Custodian shall take all necessary action, unless otherwise directed to the contrary by Proper Instructions, to comply with the terms of all mandatory or compulsory exchanges, calls, tenders, redemptions, or similar rights of security ownership, and shall thereafter promptly notify the Fund in writing of such action. S. Interest Bearing Call or Time Deposits The Custodian shall, upon receipt of Proper Instructions, place interest bearing fixed term and call deposits with the banking department of such banking institution (other than the Custodian) and in such amounts as the Fund may designate. Deposits may be denominated in U.S. Dollars or other currencies. The Custodian shall include in its records with respect to the assets of the Fund appropriate notation as to the amount and currency of each such deposit, the accepting banking institution and other appropriate details and shall retain such forms of advice or receipt evidencing the deposit, if any, as may be forwarded to the Custodian by the banking institution. Such deposits shall be deemed portfolio securities of the Fund for the purposes of this Agreement, and the -17- Custodian shall be responsible for the collection of income from such accounts and the transmission of cash to and from such accounts. T. Options, Futures Contracts and Foreign Currency Transactions 1. Options. The Custodian shall, upon receipt of Proper Instructions, which Proper Instructions shall be in accordance with the provisions of any agreement between any registered broker-dealer and the Fund, relating to compliance with the rules of the Options Clearing Corporation or of any registered national securities exchange or similar organization or organizations, receive and retain confirmations or other documents, if any, evidencing the purchase or writing of an option on a security or securities index or other financial instrument or index by the Fund. 2. Futures Contracts The Custodian shall, upon receipt of Proper Instructions, receive and retain confirmations and other documents, if any, evidencing the purchase or sale of a futures contract or an option on a futures contract by the Fund. 3. Foreign Exchange Transactions The Custodian shall, pursuant to Proper Instructions, enter into or cause a Subcustodian to enter into foreign exchange contracts or options to purchase and sell foreign currencies for spot and future delivery on behalf and for the account of the Fund. Such transactions may be undertaken by the Custodian or Subcustodian with such banking or financial institutions or other currency brokers, as set forth in Proper Instructions. The Custodian shall be responsible for the transmittal to and receipt of cash from the currency broker or banking or financial institution with which the contract or option is made, the maintenance of proper records with respect to the transaction and the maintenance of any segregated account required in connection with the transaction. The Custodian shall have no duty with respect to the selection of the currency brokers or banking or financial institutions with which the Fund deals or for their failure to comply with the terms of any contract or option. Without limiting the foregoing, it is agreed that upon receipt of Proper Instructions and insofar as funds are made available to the Custodian for the purpose, the Custodian may (if determined necessary by the Custodian to consummate a particular transaction on behalf and for the account of the Fund) make free outgoing payments of cash in the form of U.S. dollars or foreign currency before receiving confirmation of a foreign exchange contract or confirmation that the countervalue currency completing the foreign exchange contract has been delivered or received. The Custodian shall not be responsible for any costs and interest charges which may be incurred by the Fund or the Custodian as a result of the failure or delay of third parties to deliver foreign exchange; provided that the Custodian shall nevertheless be held to the standard of care set forth in, and shall be liable to the Fund in accordance with, the provisions of Section 10. -18- U. Actions Permitted Without Express Authority The Custodian may in its discretion, without express authority from the Fund: 1) make payments to itself or others for minor expenses of handling securities or other similar items relating to its duties under this Agreement, provided , that all such payments shall be accounted for by the Custodian to the Treasurer of the Fund; 2) surrender securities in temporary form for securities in definitive form; 3) endorse for collection, in the name of the Fund, checks, drafts and other negotiable instruments; and 4) in general, attend to all nondiscretionary details in connection with the sale, exchange, substitution, purchase, transfer and other dealings with the securities and property of the Fund except as otherwise directed by the Fund. V. Advances by the Custodian. The Custodian may, in its sole discretion, advance funds on behalf of the Fund to make any payment permitted by this Agreement upon receipt of Proper Instructions for such payments by the Fund. Should such a payment or payments, with advanced funds, result in an overdraft (due to insufficiencies of the Funds account with the Custodian, or for any other reason) this Agreement deems any such overdraft or related indebtedness a loan made by the Custodian to the Fund payable on demand. Such overdraft shall bear interest at the current rate charged by the Custodian for such secured loans unless the Fund shall provide the Custodian with agreed upon compensating balances. The Fund agrees that the Custodian shall have a continuing lien and security interest to the extent of the amount of any such overdraft or indebtedness or to the extent required by law, whichever is greater, in and to any property at any time held by it for the Funds benefit or in which the Fund has an interest and which is then in the Custodians possession or control (or in the possession or control of any third party acting on the Custodians behalf). The Fund authorizes the Custodian, in the Custodians sole discretion, at any time to charge any overdraft or indebtedness, together with interest due thereon, against any balance of account standing to the credit of the Fund on the Custodians books. 4. Contractual Settlement Services (Purchases/Sales) A. The Custodian shall, in accordance with the terms set out in this Section, debit or credit the appropriate cash account of the Fund in connection with (i) the purchase of securities for the Fund, and (ii) proceeds of the sale of securities held on behalf of the Fund, on a contractual settlement basis. B. The services described above (the Contractual Settlement Services) shall be provided for such instruments and in such markets as the Custodian may -19- advise from time to time. The Custodian may terminate or suspend any part of the provision of the Contractual Settlement Services under this Agreement at its sole discretion immediately upon notice to the Fund, including, without limitation, in the event of force majeure events affecting settlement, any disorder in markets, or other changed external business circumstances affecting the markets or the Fund, provided , however, that no such termination or suspension shall affect any transaction as to which a provisional debit or credit has been made. C. The consideration payable in connection with a purchase transaction shall be debited from the appropriate cash account of the Fund as of the time and date that monies would ordinarily be required to settle such transaction in the applicable market. The Custodian shall promptly recredit such amount at the time that the Fund notifies the Custodian by Proper Instructions that such transaction has been canceled. D. With respect to the settlement of a sale of securities, a provisional credit of an amount equal to the net sale price for the transaction (the Settlement Amount) shall be made to the account of the Fund as if the Settlement Amount had been received as of the close of business on the date that monies would ordinarily be available in good funds in the applicable market. Such provisional credit will be made conditional upon the Custodian having received Proper Instructions with respect to, or reasonable notice of, the transaction, as applicable; and the Custodian or its agents having possession of the asset(s) (which shall exclude assets subject to any third party lending arrangement entered into by a Fund) associated with the transaction in good deliverable form and not being aware of any facts which would lead them to believe that the transaction will not settle in the time period ordinarily applicable to such transactions in the applicable market. E. Simultaneously with the making of such provisional credit, the Fund agrees that the Custodian shall have, and hereby grants to the Custodian, a security interest in any property at any time held for the account of the Fund to the full extent of the credited amount, and each Fund hereby pledges, assigns and grants to the Custodian a continuing security interest and a lien on any and all such property under the Custodians possession, in accordance with the terms of this Agreement. In the event that the applicable Fund fails to promptly repay any provisional credit, the Custodian shall have all of the rights and remedies of a secured party under the Uniform Commercial Code of The Commonwealth of Massachusetts. F. The Custodian shall have the right to reverse any provisional credit or debit given in connection with the Contractual Settlement Services at any time when the Custodian believes, in its reasonable judgment, that such transaction will not settle in accordance with its terms or amounts due pursuant thereto will not be collectable or where the Custodian has not been provided Proper Instructions with respect thereto, as applicable, and the Fund shall be responsible for any costs or liabilities resulting from such reversal. Upon such reversal (i) of a credit, a sum equal to the credited -20- amount shall become immediately payable by the Fund to the Custodian and may be debited from any cash account held for benefit of the Fund, and (ii) of a debit, the Custodian shall recredit any amount so debited. G. In the event that the Custodian is unable to debit an account of the Fund, and the Fund fails to pay any amount due to the Custodian at the time such amount becomes payable in accordance with this Agreement, (i) the Custodian may charge the Fund for costs and expenses associated with providing the provisional credit, including without limitation the cost of funds associated therewith, (ii) the amount of any accrued dividends, interest and other distributions with respect to assets associated with such transaction may be set off against the credited amount, (iii) the provisional credit and any such costs and expenses shall be considered an advance of cash for purposes of this Agreement and (iv) the Custodian shall have the right to set off against any property and to sell, exchange, convey, transfer or otherwise dispose of any property at any time held for the account of the Fund to the full extent necessary for the Custodian to make itself whole. 5. Duties of Custodian with Respect to Books of Account and Calculations of Net Asset Value The Custodian shall keep such books of account (including records showing the adjusted tax costs of the Funds portfolio securities) and render as at the close of business on each day a detailed statement of the amounts received or paid out and of securities received or delivered for the account of the Fund during said day and such other statements, including a daily trial balance and inventory of the Funds portfolio securities, as the Fund may reasonably request; and shall furnish such other financial information and data as from time to time requested by the Treasurer or any officer of the Fund; and shall compute and determine, as of the close of business of the New York Stock Exchange, or at such other time or times as the Board may determine, the daily net income of the Fund (and, if instructed by Proper Instructions, shall advise the Transfer Agent of the amount of such daily net income and, if instructed by Proper Instructions to do so, shall advise the Transfer Agent periodically of the division of such net income among its various components), the net asset value of the Fund and the net asset value of each Share of the Fund, such computations and determinations to be made in accordance with the governing documents of the Fund and the votes and instructions of the Board and of the Investment Adviser at the time in force and applicable, and promptly notify the Fund and its Investment Adviser and such other persons as the Fund may request of the result of such computation and determination. In computing the net asset value the Custodian may rely upon security quotations received by telephone or otherwise from sources or pricing services designated by the Fund by Proper Instructions, and may further rely upon information furnished to it by any authorized officer of the Fund relative (a) to liabilities of the Fund not appearing on its books of account, (b) to the existence, status and proper treatment of any reserve or reserves, (c) to any procedures or policies established by the Board regarding the valuation of portfolio securities or other assets, and (d) to the value to be assigned to any asset or property for which market quotations are not readily available. The Custodian shall also compute and determine at such time or times as the Portfolio or Private Fund may designate the portion of each item which has significance for a Shareholder of a Portfolio or Private Fund in computing and determining its federal income tax liability including, but not limited -21- to, each item of income, expense and realized and unrealized gain or loss of the Portfolio or Private Fund which is attributable for Federal income tax purposes to each such Shareholder. 6. Records and Miscellaneous Duties The Custodian shall create, maintain and preserve all records relating to its activities and obligations under this Agreement in such manner as will meet the obligations of the Fund under the 1940 Act, with particular attention to Section 31 thereof and Rules 31a-1 and 31a-2 thereunder, applicable federal and state tax laws and any other law or administrative rules or procedures which may be applicable to the Fund. All books of account and records maintained by the Custodian in connection with the performance of its duties under this Agreement shall be the property of the Fund, shall at all times during the regular business hours of the Custodian be open for inspection by authorized officers, employees, agents or auditors of the Fund and by employees and agents of the Securities and Exchange Commission and such other regulators as may have jurisdiction over the Fund, and in the event of termination of this Agreement shall be delivered to the Fund or to such other person or persons as shall be designated by the Fund. Disposition of any account or record after any required period of preservation shall be only in accordance with specific instructions received from the Fund. The Custodian shall assist generally in the preparation of reports to holder of interest in the Fund, to the Securities and Exchange Commission, including but not limited to Form N-SAR, Form N-CSR and Form N-Q, and to state blue sky authorities (if applicable), and to others, audits of accounts, and other ministerial matters of like nature; and, upon request, shall furnish the Funds auditors with an attested inventory of securities held with appropriate information as to securities in transit or in the process of purchase or sale and with such other information as said auditors may from time to time request. The Custodian shall also maintain records of all receipts, deliveries and locations of such securities, together with a current inventory thereof, and shall conduct periodic verifications (including sampling counts at the Custodian) of certificates representing bonds and other securities for which it is responsible under this Agreement in such manner as the Custodian shall determine from time to time to be advisable in order to verify the accuracy of such inventory. The Custodian shall not disclose or use any books or records it has prepared or maintained by reason of this Agreement in any manner except as expressly authorized herein or directed by the Fund, and the Custodian shall keep confidential any information obtained by reason of this Agreement. 7. Opinion of Funds Auditors The Custodian shall take all reasonable action, as the Fund may from time to time request, to enable the Fund to obtain from year to year favorable opinions from the Funds auditors with respect to its activities hereunder in connection with the preparation of the Funds registration statement or other offering document, Form N-CSR and Form N-SAR or other periodic reports to the Securities and Exchange Commission and with respect to any other requirements of such Commission or other regulatory authorities having jurisdiction over the Fund. -22- 8. Reports to Fund by Auditors The Custodian shall provide the Fund at such times as the Fund may reasonably require, with reports by independent auditors on the accounting system, internal accounting control and procedures for safeguarding securities, futures contracts and options on futures contracts, including securities deposited and/or maintained in a Securities System or a Foreign Securities System, relating to the services provided by the Custodian under this Agreement; such reports shall be of sufficient scope and in sufficient detail, as may reasonably be required by the Fund to provide reasonable assurance that any material inadequacies would be disclosed by such examination, and, if there are no such inadequacies, the reports shall so state. 9. Compensation and Expenses of Custodian The Custodian shall be entitled to reasonable compensation for its services as custodian hereunder, as agreed upon from time to time between the Fund and the Custodian. The Custodian shall be entitled to receive from the Fund on demand reimbursement for its cash disbursements, expenses and charges, including reasonable counsel fees, in connection with its duties hereunder, but excluding salaries and usual overhead expenses. 10. Responsibility of Custodian So long as and to the extent that it is in the exercise of reasonable care, the Custodian shall be held harmless in acting upon any notice, request, consent, certificate or other instrument reasonably believed by it to be genuine and to be signed by the proper party or parties. The Custodian shall be entitled to rely on and may act upon advice of counsel (who may be counsel for the Fund) on all matters, and shall be without liability for any action reasonably taken or omitted pursuant to such advice. The Custodian shall be held to the exercise of reasonable care in carrying out the provisions of this Agreement but shall be liable only for its own negligent or bad faith acts or failures to act. Notwithstanding the foregoing, nothing contained in this paragraph is intended to nor shall it be construed to modify the standards of care and responsibility set forth in Section 2 hereof with respect to Subcustodians and in subparagraph f of Paragraph L of Section 3 hereof with respect to Securities Systems and in subparagraph g of Paragraph M of Section 3 hereof with respect to an Approved Book-Entry System for Commercial Paper. The Custodian shall be liable for the acts or omissions of an Eligible Foreign Custodian (as such term is defined herein) to the same extent as set forth with respect to Subcustodians generally in this Agreement, provided the Custodian shall not be liable to any Fund for any loss, liability, claim or expense resulting from or caused by anything that is part of Country Risk, including without limitation nationalization, expropriation, currency restrictions, insolvency of an Eligible Foreign Custodian, acts of war, civil war or terrorism, riots or insurrection, revolution, military or usurped powers, nuclear fusion, fission or radiation, earthquake, storm or other disturbance of nature or acts of God. -23- If the Fund requires the Custodian in any capacity to take any action with respect to securities, which action involves the payment of money or which action may, in the opinion of the Custodian, result in the Custodian or its nominee assigned to the Fund being liable for the payment of money or incurring liability of some other form, the Fund, as a prerequisite to requiring the Custodian to take such action, shall provide indemnity to the Custodian in an amount and form satisfactory to it. Notwithstanding anything herein to the contrary, in no event shall the Custodian or the Fund be liable for indirect, special or consequential damages. 11. Persons Having Access to Assets of the Fund (i) No trustee, officer, employee, or agent of the Fund shall have physical access to the assets of the Fund held by the Custodian or be authorized or permitted to withdraw any investments of the Fund, nor shall the Custodian deliver any assets of the Fund to any such person. No officer or director, employee or agent of the Custodian who holds any similar position with the Fund or the Investment Adviser or the administrator of the Fund shall have access to the assets of the Fund. (ii) Access to assets of the Fund held hereunder shall only be available to duly authorized officers, employees, representatives or agents of the Custodian or other persons or entities for whose actions the Custodian shall be responsible to the extent permitted hereunder, or to the Funds auditors in connection with its auditing duties performed on behalf of the Fund. (iii) Nothing in this Section 11 shall prohibit any officer, employee or agent of the Fund or of the Investment Adviser of the Fund from giving instructions to the Custodian or executing a certificate so long as it does not result in delivery of or access to assets of the Fund prohibited by paragraph (i) of this Section 11. 12. Effective Period and Termination; Successor Custodian This Agreement shall become effective as of its execution, shall continue in full force and effect until terminated by either party after August 31, 2013 by an instrument in writing delivered or mailed, postage prepaid to the other party, such termination to take effect not sooner than sixty (60) days after the date of such delivery or mailing; provided , that the Fund may at any time by action of its Board, (i) substitute another bank or trust company for the Custodian by giving notice as described above to the Custodian, in the event the Custodian assigns this Agreement to another party without consent of the trustees of the Fund that are not interested persons of the Fund under the 1940 Act, as amended, (Independent Trustees) of the Fund, or (ii) immediately terminate this Agreement in the event of the appointment of a conservator or receiver for the Custodian by the Federal Deposit Insurance Corporation or by the Banking Commissioner of The Commonwealth of Massachusetts or upon the happening of a like event at the direction of an appropriate regulatory agency or court of competent jurisdiction; and further provided, that either party may terminate this Agreement in the event of the other partys material breach of a material provision of this Agreement that the other party has either (a) failed to cure or (b) failed to establish a remedial plan to cure that is reasonably acceptable, within 60 days written -24- notice of such breach. Upon termination of the Agreement, the Fund shall pay to the Custodian such compensation as may be due as of the date of such termination (and shall likewise reimburse the Custodian for its costs, expenses and disbursements). The Board shall, forthwith, upon giving or receiving notice of termination of this Agreement, appoint as successor custodian, a bank or trust company having such qualifications required by the 1940 Act and the Rules thereunder. The Custodian shall, upon termination of the Agreement and receipt of Proper Instructions, deliver to such successor custodian, duly endorsed and in proper form for transfer, all Custodied Assets then held hereunder and shall transfer to an account of the successor custodian all of the securities of each such Fund held in a Securities System or a Foreign Securities System or an Approved Book-Entry System for Commercial Paper or at an underlying transfer agent. The Custodian shall also provide to the successor custodian all books of account and records kept by the Custodian pursuant to this Agreement, and all documents held by the Custodian relative thereto. In the event that no Proper Instructions designating a successor custodian shall have been delivered to the Custodian on or before the date when such termination shall become effective, then the Custodian shall not deliver the Custodied Assets of the Fund to the Fund but shall have the right to deliver such assets (together with the above-referenced books and records) to a bank or trust company, which is a Bank as defined in the 1940 Act, doing business in Boston, Massachusetts of its own selection , having an aggregate capital, surplus, and undivided profits, as shown by its last published report, of not less than $25,000,000. Thereafter such bank or trust company shall be the successor of the Custodian under this Agreement. In the event that any Custodied Assets remain in the possession of the Custodian after the date of termination hereof owing to failure of any Fund to provide Proper Instructions as aforesaid, the Custodian shall be entitled to fair compensation for its services during such period as the Custodian retains possession of such securities, funds and other properties and the provisions of this Agreement relating to the duties and obligations of the Custodian shall remain in full force and effect. 13. Interpretive and Additional Provisions In connection with the operation of this Agreement, the Custodian and the Fund may from time to time agree on such provisions interpretive of or in addition to the provisions of this Agreement as may in their joint opinion be consistent with the general tenor of this Agreement. Any such interpretive or additional provisions shall be in a writing signed by both parties and shall be annexed hereto, provided that no such interpretive or additional provisions shall contravene any applicable federal or state regulations or any provision of the governing instruments of the Fund. No interpretive or additional provisions made as provided in the preceding sentence shall be deemed to be an amendment of this Agreement. 14. Notices Notices and other writings required to be given hereunder shall be delivered by hand or overnight courier service, mailed by certified registered mail or sent by fax as follows: -25- If to the Fund, addressed to: [Name of Fund] Two International Place Boston, MA 02110 Attn: Barbara Campbell, Fund Treasurer Fax No: 617-672-1876 with a copy to: Eaton Vance Management Two International Place Boston, MA 02110 Attn: Maureen Gemma, Chief Legal Officer of the Funds Fax No: 617-672-1305 If to the Custodian: State Street Bank and Trust Company John Hancock Tower 200 Clarendon Street Boston, Massachusetts 02116 Attn: Robin Sarkar Fax No: 617-937-6033 or to such other address as the Fund or the Custodian, as applicable, may have designated to the other, by a notice given in accordance with this Section 14. All notices and other communications shall be deemed to have been given on the date of receipt if delivered by hand or overnight courier service or sent by fax or on the date five (5) business days after posting if mailed, in each case (properly addressed) to such party as provided in this Section 14 or in accordance with the latest unrevoked direction from such party given in accordance with this Section 14. Evidence that the notice was properly addressed, stamped and mailed shall be conclusive evidence of posting. 15. Massachusetts Law to Apply This Agreement shall be construed and the provisions thereof interpreted under and in accordance with the laws of The Commonwealth of Massachusetts. The Custodian expressly acknowledges the provision in the Declaration of Trust of any Fund that is a Massachusetts business trust, limiting the personal liability of the trustees and officers of the Fund, and the Custodian hereby agrees that it only shall have recourse to the Fund for payment of claims or obligations as between the Fund and the Custodian arising out of this Agreement, and the Custodian shall not seek satisfaction from any trustee or officer of the Fund. -26- 16. Amendment This Agreement may be amended upon the written agreement of the Fund and the Custodian. Appendix A may be amended to add additional Funds by a letter agreement between the Funds and the Custodian, which shall be dated and signed by a duly authorized officer of the Fund and the Custodian. 17. Confidentiality The parties hereto agree that each shall treat confidentially the terms and conditions of this Agreement and all information provided by each party to the other party regarding its business and operations. The party receiving confidential information agrees to use the information solely for the purpose of rendering or receiving services pursuant to this Agreement, and agrees to maintain the confidentiality of all such information by not disclosing such information except to such partys employees, consultants, legal advisors, auditors or other service providers as necessary for rendering or receiving services pursuant to this Agreement, and by appropriately instructing employees and others who may be accorded access to such information by the receiving party. The foregoing shall not be applicable to any information that is publicly available when provided or thereafter becomes publicly available, other than through a breach of this Agreement, or that is independently derived by any party hereto without the use of any information provided by the other party hereto in connection with this Agreement. Notwithstanding any other provisions set forth herein to the contrary, each party hereto shall have the right to disclose confidential information pursuant to one or more court or administrative orders or inquiries, or otherwise as required by law or regulation applicable to the Custodian or any Fund; provided the disclosing party shall inform the other party of such order, inquiry or disclosure as soon as practicable prior to disclosure to the extent it is legally permissible to do so. In addition, each party hereto shall have the right to disclose information where the party seeking to disclose has received the prior written consent of the party providing the information. The confidentiality obligations arising under this Section shall continue throughout the duration of this Agreement and shall terminate thereafter upon the earlier to occur of (i) two years after the termination of this Agreement; or (ii) the destruction of such information in accordance with the disclosing partys document retention policy. Notwithstanding anything herein to the contrary, the Custodian and its affiliates may include nonpublic portfolio holdings information of its clients, including a Fund, to report and use information on an aggregated basis with all or substantially all other client information and without specific reference to any Fund or Fund holding. 18. Data Security The Custodian will implement and maintain a written information security program, in compliance with the laws of The Commonwealth of Massachusetts and any other applicable laws and regulations, that contains appropriate security measures to safeguard the personal information of the Funds Shareholders, employees, trustees and/or officers that -27- the Custodian receives, stores, maintains, processes or otherwise accesses in connection with the provision of services hereunder. For these purposes, personal information shall mean (i) an individuals name (first initial and last name or first name and last name), address or telephone number plus (a) social security number, (b) drivers license number, (c) state identification card number, (d) debit or credit card number, (e) financial account number; or (f) personal identification number or password that would permit access to a persons account or (ii) any combination of the foregoing that would allow a person to log onto or access an individuals account. Notwithstanding the foregoing personal information shall not include information that is lawfully obtained from publicly available information, or from federal, state or local government records lawfully made available to the general public. If the Custodian discovers that unauthorized disclosure of Fund information in the possession of the Custodian or its agents has occurred which requires notification to the Fund and the affected individuals under applicable law, then the Custodian will, as soon as practicable, (i) notify the Fund and the affected individuals of such unauthorized disclosure to the extent required by applicable law, (ii) investigate and address the unauthorized disclosure, and (iii) advise the Fund as to the steps being taken that are reasonably designed to prevent future similar unauthorized disclosures. The Custodian agrees that this provision shall cover any of its affiliates that obtains access to personal information related to the Fund under this Agreement, and that the Custodian will be liable to the Fund for the compliance of such persons with this provision. This provision will survive termination or expiration of the Agreement for so long as the Custodian continues to possess or have access to personal information related to the Fund. 19. Regulation GG Each Fund hereby represents and warrants that it does not engage in an Internet gambling business, as such term is defined in Section 233.2(r) of Federal Reserve Regulation GG (12 CFR 233) (Regulation GG). Each Fund hereby covenants and agrees that it shall not engage in an Internet gambling business. In accordance with Regulation GG, each Fund is hereby notified that restricted transactions, as such term is defined in Section 233.2(y) of Regulation GG, are prohibited in any dealings with the Custodian pursuant to this Agreement or otherwise between or among any party hereto. 20. Remote Access Services Addendum The Custodian and the Fund agree to be bound by the Remote Access Services Addendum attached as Appendix C hereto. 21. Shareholder Communications Election Rule 14b-2 under the Securities Exchange Act of 1934 requires banks that hold securities for the account of customers to respond to requests by issuers of securities for the names, addresses and holdings of beneficial owners of securities of that issuer held by the bank unless the beneficial owner has expressly objected to disclosure of this information. In order to comply with the rule, the Custodian needs the Fund to indicate whether it authorizes the Custodian to provide the Funds name, address, and share position to requesting companies whose securities the Fund owns. If the Fund tells the Custodian no, -28- the Custodian will not provide this information to requesting companies. If the Fund tells the Custodian yes or does not check either yes or no below, the Custodian is required by the Rule to treat the Fund as consenting to disclosure of this information for all securities owned by the Fund or any funds or accounts established by the Fund. For the Funds protection, the Rule prohibits the requesting company from using the Funds name and address for any purpose other than corporate communications. Please indicate below whether the Fund consents or objects by checking one of the alternatives below. YES [ ]The Custodian is authorized to release the Funds name, address, and share positions. NO [X]The Custodian is not authorized to release the Funds name, address, and share positions. 22. Reproduction of Documents This Agreement and all schedules, addenda, exhibits, appendices, attachments and amendments hereto may be reproduced by any photographic, photostatic, microfilm, micro-card, miniature photographic or other similar process. Each party hereto agrees that any such reproduction shall be admissible in evidence as the original itself in any judicial or administrative proceeding, whether or not the original is in existence and whether or not such reproduction was made by a party in the regular course of business, and that any enlargement, facsimile or further reproduction of such reproduction shall likewise be admissible in evidence. 23. Separate Series Notwithstanding any other provision of this Agreement, the parties agree that the assets and liabilities of each investment company series are separate and distinct from the assets and liabilities of each other series of such investment company and that no series shall be liable or shall be charged for any debt, obligation or liability of any other series arising under this Agreement. 24. Adoption of the Agreement by the Fund Each Fund listed on Appendix A represents that its Board has approved this Agreement and has duly authorized the Fund to adopt this Agreement. This Agreement shall be deemed to be duly executed and delivered by each of the parties in its name and on its behalf by its duly authorized officer as of the date hereof, and this Agreement shall be deemed to supersede and terminate, as of such date, all prior agreements between the Fund and the Custodian relating to the custody of the Funds assets. 25. Prior Contracts This Agreement supersedes and terminates, as of the date hereof, all prior contracts between a Fund and the Custodian relating to the custody of such Funds assets. -29- 26. Tax Law The Custodian shall have no responsibility or liability for any obligations now or hereafter imposed on the Fund or the Custodian as custodian of the Fund (other than its general business presence in any jurisdiction, including taxes attributable to the domicile of the Custodian in Massachusetts) by the tax law of the United States or of any state or political subdivision thereof. It shall be the responsibility of the Fund to notify the Custodian of the obligations imposed on the Fund or the Custodian as custodian of the Fund by the tax law of countries other than those mentioned in the above sentence, including responsibility for withholding and other taxes, assessments or other governmental charges, certifications and governmental reporting. The sole responsibility of the Custodian with regard to such tax law shall be to use reasonable efforts to effect the withholding of local taxes and related charges with regard to market entitlements/payments in accordance with local law and subject to local market practice or custom, and to assist the Fund with respect to any claim for exemption or refund under the tax law of countries for which the Fund has provided such information. Except as specifically provided in this Agreement or otherwise agreed to in writing by the Custodian, the Custodian shall have no independent obligation to determine the tax obligations now or hereafter imposed on any of the Funds by any taxing authority or to obtain or provide information relating thereto, and shall have no obligation or liability with respect to such tax obligations, it being specifically understood and agreed that the Custodian shall not thereby or otherwise be considered any Funds tax advisor or tax counsel. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] -30- STATE STREET BANK AND TRUST COMPANY /s/ Michael F. Rogers Name: Michael F. Rogers Title: Executive Vice President EACH FUND LISTED ON APPENDIX A AS A PUBLIC FUND OR A PORTFOLIO /s/ Maureen A. Gemma Name: Maureen A. Gemma Title: Secretary EACH FUND LISTED ON APPENDIX A AS A PRIVATE FUND By: Eaton Vance Management, as Manager /s/ Maureen A. Gemma Name: Maureen A. Gemma Title: Vice President Appendix A Listed below are the Funds that have adopted this Agreement as of the date hereof. The Funds are identified in the list below as Public Funds, Portfolios and Private Funds as applicable. Advisers and Sub-Advisers are identified using the following abbreviations: EVM Eaton Vance Management or Boston Management and Research (with relevant department) ACM Atlanta Capital Management LLC (in all cases serves as a sub-adviser to BMR or EVM) Fox Fox Asset Management LLC (in all cases serves as a sub-adviser to BMR or EVM) Eagle Eagle Global Advisors LLC (in all cases serves as a sub-adviser to BMR or EVM) PPA Parametric Portfolio Associates LLC (in all cases serves as a sub-adviser to BMR or EVM) LGM Lloyd George Management OrbiMed OrbiMed Advisors LLC PRA Parametric Risk Advisors LLC (in all cases serves as a sub-adviser to BMR or EVM and manages the Funds option strategy only) PUBLIC FUNDS EATON VANCE GROWTH TRUST Adviser/Sub-Adviser Eaton Vance Asian Small Companies Fund n/a Eaton Vance-Atlanta Capital Focused Growth Fund n/a Eaton Vance-Atlanta Capital SMID-Cap Fund n/a Eaton Vance Global Growth Fund n/a Eaton Vance Greater China Growth Fund n/a Eaton Vance Multi-Cap Growth Fund n/a Eaton Vance Worldwide Health Sciences Fund n/a EATON VANCE INVESTMENT TRUST Adviser/Sub-Adviser Eaton Vance AMT-Free Limited Maturity Municipal Income Fund EVM Fixed Income  Municipals Group Eaton Vance California Limited Maturity Municipal Income Fund EVM Fixed Income  Municipals Group Eaton Vance Massachusetts Limited Maturity Municipal Income Fund EVM Fixed Income  Municipals Group Eaton Vance National Limited Maturity Municipal Income Fund EVM Fixed Income  Municipals Group Eaton Vance New Jersey Limited Maturity Municipal Income Fund EVM Fixed Income  Municipals Group Eaton Vance New York Limited Maturity Municipal Income Fund EVM Fixed Income  Municipals Group Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund EVM Fixed Income  Municipals Group EATON VANCE MUNICIPALS TRUST Adviser/Sub-Adviser Eaton Vance Alabama Municipal Income Fund EVM Fixed Income  Municipals Group Eaton Vance Arizona Municipal Income Fund EVM Fixed Income  Municipals Group Eaton Vance Arkansas Municipal Income Fund EVM Fixed Income  Municipals Group Eaton Vance California Municipal Income Fund EVM Fixed Income  Municipals Group Eaton Vance Colorado Municipal Income Fund EVM Fixed Income  Municipals Group Eaton Vance Connecticut Municipal Income Fund EVM Fixed Income  Municipals Group Eaton Vance Georgia Municipal Income Fund EVM Fixed Income  Municipals Group Eaton Vance Kentucky Municipal Income Fund EVM Fixed Income  Municipals Group Eaton Vance Louisiana Municipal Income Fund EVM Fixed Income  Municipals Group Eaton Vance Maryland Municipal Income Fund EVM Fixed Income  Municipals Group Eaton Vance Massachusetts Municipal Income Fund EVM Fixed Income  Municipals Group Eaton Vance Michigan Municipal Income Fund EVM Fixed Income  Municipals Group Eaton Vance Minnesota Municipal Income Fund EVM Fixed Income  Municipals Group Eaton Vance Missouri Municipal Income Fund EVM Fixed Income  Municipals Group Eaton Vance National Municipal Income Fund EVM Fixed Income  Municipals Group Eaton Vance New Jersey Municipal Income Fund EVM Fixed Income  Municipals Group Eaton Vance New York Municipal Income Fund EVM Fixed Income  Municipals Group App. A-1 Eaton Vance North Carolina Municipal Income Fund EVM Fixed Income  Municipals Group Eaton Vance Ohio Municipal Income Fund EVM Fixed Income  Municipals Group Eaton Vance Oregon Municipal Income Fund EVM Fixed Income  Municipals Group Eaton Vance Pennsylvania Municipal Income Fund EVM Fixed Income  Municipals Group Eaton Vance Rhode Island Municipal Income Fund EVM Fixed Income  Municipals Group Eaton Vance South Caroline Municipal Income Fund EVM Fixed Income  Municipals Group Eaton Vance Tennessee Municipal Income Fund EVM Fixed Income  Municipals Group Eaton Vance Virginia Municipal Income Fund EVM Fixed Income  Municipals Group EATON VANCE MANAGED INCOME TERM TRUST Adviser/Sub-Adviser (registration pending/not currently offered) 2019 Municipals EVM Fixed Income  Municipals Group 2029 Municipals EVM Fixed Income  Municipals Group 2019 Investment Grade Corporates EVM Fixed Income  Investment Grade Group 2019 Investment Grade Non-Financial Corporates EVM Fixed Income  Investment Grade Group EATON VANCE MUNICIPALS TRUST II Adviser/Sub-Adviser Eaton Vance High Yield Municipal Income Fund EVM Fixed Income  Municipals Group Eaton Vance Insured Municipal Income Fund EVM Fixed Income  Municipals Group Eaton Vance Kansas Municipal Income Fund EVM Fixed Income  Municipals Group Eaton Vance Tax-Advantaged Bond Strategies Intermediate Term Fund EVM Fixed Income  Tax-Advantaged Bond Strategies Group Eaton Vance Tax-Advantaged Bond Strategies Long Term Fund EVM Fixed Income  Tax-Advantaged Bond Strategies Group Eaton Vance Tax-Advantaged Bond Strategies Short Term Fund EVM Fixed Income  Tax-Advantaged Bond Strategies Group Eaton Vance Tax-Advantaged Treasury Linked Strategies Fund EVM Fixed Income  Tax-Advantaged Bond (not currently offered) Strategies Group EATON VANCE MUTUAL FUNDS TRUST Adviser/Sub-Adviser Eaton Vance AMT-Free Municipal Income Fund EVM Fixed Income  Municipals Group Eaton Vance Build America Bond Fund n/a Eaton Vance Emerging Markets Local Income Fund EVM Fixed Income  Global/MBS Group Eaton Vance Floating-Rate Fund n/a Eaton Vance Floating-Rate & High Income Fund n/a Eaton Vance Floating-Rate Advantage Fund n/a Eaton Vance Global Dividend Income Fund n/a Eaton Vance Global Macro Absolute Return Fund EVM Fixed Income  Global/MBS Group Eaton Vance Global Macro Absolute Return Advantage Fund EVM Fixed Income  Global/MBS Group Eaton Vance Government Obligations Fund n/a Eaton Vance High Income Opportunities Fund n/a Eaton Vance International Equity Fund n/a Eaton Vance International Income Fund EVM Fixed Income  Global/MBS Group Eaton Vance Large-Cap Core Research Fund n/a Eaton Vance Low Duration Fund EVM Fixed Income  Global/MBS Group Eaton Vance Multi-Strategy Absolute Return Fund EVM Fixed Income  Custom Based Solutions Group Eaton Vance Strategic Income Fund EVM Fixed Income  Global/MBS Group Eaton Vance Structured Emerging Markets Fund Parametric Portfolio Associates LLC Eaton Vance Structured International Equity Fund Parametric Portfolio Associates LLC Eaton Vance Tax Free Reserves EVM Fixed Income  Municipals Group Eaton Vance Tax-Managed Global Dividend Income Fund EVM Equity Group Eaton Vance Tax-Managed Equity Asset Allocation Fund EVM Equity Group Eaton Vance Tax-Managed Growth Fund 1.1 Exchange Fund Operations Group Eaton Vance Tax-Managed Growth Fund 1.2 n/a Eaton Vance Tax-Managed International Equity Fund n/a Eaton Vance Tax-Managed Mid-Cap Core Fund n/a App.A-2 Eaton Vance Tax-Managed Multi-Cap Growth Fund n/a Eaton Vance Tax-Managed Small-Cap Fund n/a Eaton Vance Tax-Managed Small-Cap Value Fund Fox Asset Management LLC Eaton Vance Tax-Managed Value Fund n/a Eaton Vance U.S. Government Money Market Fund EVM Fixed Income  Investment Grade Group EATON VANCE SERIES TRUST Adviser/Sub-Adviser Eaton Vance Tax-Managed Growth Fund 1.0 Exchange Fund Operations Group EATON VANCE SERIES TRUST II Adviser/Sub-Adviser Eaton Vance Income Fund of Boston n/a Eaton Vance Tax-Managed Emerging Markets Fund Parametric Portfolio Associates LLC EATON VANCE SPECIAL INVESTMENT TRUST Adviser/Sub-Adviser Eaton Vance Balanced Fund n/a Eaton Vance Commodity Strategy Fund Armored Wolf, LLC Eaton Vance Dividend Builder Fund n/a Eaton Vance Emerging Markets Fund n/a Eaton Vance Enhanced Equity Option Income Fund EVM Equity Group & Parametric Risk Advisors LLC Eaton Vance Equity Asset Allocation Fund EVM Equity Group Eaton Vance Greater India Fund n/a Eaton Vance Investment Grade Income Fund n/a Eaton Vance Large-Cap Growth Fund n/a Eaton Vance Large-Cap Value Fund n/a Eaton Vance Option Absolute Return Fund EVM Fixed Income  Investment Group (to be effective with the SEC 9-20-2010) Parametric Risk Advisors LLC Eaton Vance Real Estate Fund EVM Equity Group Eaton Vance Risk-Managed Equity Option Income Fund EVM Equity Group & Parametric Risk Advisors LLC Eaton Vance Short Term Real Return Fund EVM Fixed Income  Investment Grade Group Eaton Vance Small-Cap Fund n/a Eaton Vance Small-Cap Value Fund Fox Asset Management LLC Eaton Vance Special Equities Fund n/a Eaton Vance Tax-Advantaged Bond Strategies Real Return Fund EVM Fixed Income  Tax-Advantaged Bond (effective but not currently offered) Strategies Group & EVM Fixed Income  Global/MBS Group EATON VANCE VARIABLE TRUST Adviser/Sub-Adviser Eaton Vance VT Floating-Rate Income Fund EVM Fixed Income  Bank Loan Group Eaton Vance VT Large-Cap Value Fund EVM Equity Group Eaton Vance VT Worldwide Health Sciences Fund OrbiMed Advisors, LLC CLOSED END FUNDS Adviser/Sub-Adviser Eaton Vance California Municipal Bond Fund EVM Fixed Income  Municipals Group Eaton Vance California Municipal Bond Fund II EVM Fixed Income  Municipals Group Eaton Vance California Municipal Income Trust EVM Fixed Income  Municipals Group Eaton Vance Enhanced Equity Income Fund EVM Equity Group Eaton Vance Enhanced Equity Income Fund II EVM Equity Group Eaton Vance Floating-Rate Income Trust EVM Fixed Income  Bank Loan Group Eaton Vance Limited Duration Income Fund EVM Fixed Income  Bank Loan Group (bank loans) EVM Fixed Income  Global/MBS Group (MBS) EVM Fixed Income  High Yield Group (high yield bonds) Eaton Vance Massachusetts Municipal Bond Fund EVM Fixed Income  Municipals Group Eaton Vance Massachusetts Municipal Income Trust EVM Fixed Income  Municipals Group Eaton Vance Michigan Municipal Bond Fund EVM Fixed Income  Municipals Group Eaton Vance Michigan Municipal Income Trust EVM Fixed Income  Municipals Group Eaton Vance Municipal Bond Fund EVM Fixed Income  Municipals Group App.A-3 CLOSED END FUNDS (continued) Adviser/Sub-Adviser Eaton Vance Municipal Bond Fund II EVM Fixed Income  Municipals Group Eaton Vance Municipal Income Trust EVM Fixed Income  Municipals Group Eaton Vance National Municipal Opportunities Trust EVM Fixed Income  Municipals Group Eaton Vance New Jersey Municipal Bond Fund EVM Fixed Income  Municipals Group Eaton Vance New Jersey Municipal Income Trust EVM Fixed Income  Municipals Group Eaton Vance New York Municipal Bond Fund EVM Fixed Income  Municipals Group Eaton Vance New York Municipal Bond Fund II EVM Fixed Income  Municipals Group Eaton Vance New York Municipal Income Trust EVM Fixed Income  Municipals Group Eaton Vance Ohio Municipal Bond Fund EVM Fixed Income  Municipals Group Eaton Vance Ohio Municipal Income Trust EVM Fixed Income  Municipals Group Eaton Vance Pennsylvania Municipal Bond Fund EVM Fixed Income  Municipals Group Eaton Vance Pennsylvania Municipal Income Trust EVM Fixed Income  Municipals Group Eaton Vance Risk-Managed Diversified Equity Income Fund EVM Equity Group Eaton Vance Risk-Managed Equity Income Opportunities Fund TBD (not currently offered) Eaton Vance Senior Floating-Rate Trust EVM Fixed Income  Bank Loan Group Eaton Vance Senior Income Trust EVM Fixed Income  Bank Loan Group Eaton Vance Short Duration Diversified Income Fund EVM Fixed Income  Bank Loan Group (bank loans) EVM Fixed Income  Global/MBS Group (foreign investments) EVM Fixed Income  High Yield Group (high yield bonds) Eaton Vance Tax-Advantaged Bond and Option Strategies Fund EVM Fixed Income  Tax-Advantaged Bond Strategies Group Parametric Risk Advisors LLC Eaton Vance Tax-Advantaged Dividend Income Fund EVM Equity Group Eaton Vance Tax-Advantaged Global Dividend Income Fund EVM Equity Group Eaton Vance Tax-Advantaged Global Dividend Opportunities Fund EVM Equity Group Eaton Vance Tax-Managed Buy-Write Income Fund Parametric Portfolio Associates LLC Eaton Vance Tax-Managed Buy-Write Opportunities Fund Parametric Portfolio Associates LLC Eaton Vance Tax-Managed Diversified Equity Income Fund EVM Equity Group Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund Parametric Portfolio Associates LLC Eaton Vance Tax-Managed Global Diversified Equity Income Fund EVM Equity Group PORTFOLIOS Adviser/Sub-Adviser Asian Small Companies Portfolio Lloyd George Management Boston Income Portfolio EVM Fixed Income  High Yield Group Build America Bond Portfolio EVM Fixed Income  Municipals Group Dividend Builder Portfolio EVM Equity Group Emerging Markets Local Income Portfolio EVM Fixed Income  Global/MBS Group Emerging Markets Portfolio Lloyd George Management Floating Rate Portfolio EVM Fixed Income  Bank Loan Group Focused Growth Portfolio Atlanta Capital Management Company, LLC Global Dividend Income Portfolio EVM Equity Group Global Growth Portfolio EVM Equity Group & Eagle Global Advisors, L.L.C. Global Macro Portfolio EVM Fixed Income  Global/MBS Group Global Opportunities Portfolio EVM Fixed Income  Global/MBS Group Global Macro Absolute Return Advantage Portfolio EVM Fixed Income  Global/MBS Group Government Obligations Portfolio EVM Fixed Income  Global/MBS Group Greater China Growth Portfolio Lloyd George Management Greater India Portfolio Lloyd George Management High Income Opportunities Portfolio EVM Fixed Income  High Yield Group Inflation-Linked Securities Portfolio EVM Fixed Income  Investment Grade Group International Equity Portfolio Eagle Global Advisors, L.L.C. International Income Portfolio EVM Fixed Income  Global/MBS Group Investment Grade Income Portfolio EVM Fixed Income  Investment Grade Group App.A-4 Investment Portfolio EVM Fixed Income  Global/MBS Group Large-Cap Core Research Portfolio EVM Equity Group Large-Cap Growth Portfolio EVM Equity Group Large-Cap Value Portfolio EVM Equity Group Multi-Cap Growth Portfolio EVM Equity Group Multi-Sector Portfolio EVM Fixed Income  Custom Based Solutions Group EVM Fixed Income  Investment Grade Group Multi-Sector Option Strategy Portfolio EVM Fixed Income  Custom Based Solutions Group Parametric Risk Advisors LLC Senior Debt Portfolio EVM Fixed Income  Bank Loan Group Small-Cap Portfolio EVM Equity Group SMID-Cap Portfolio Atlanta Capital Management Company, LLC Special Equities Portfolio EVM Equity Group Tax-Managed Growth Portfolio EVM Equity Group Tax-Managed International Equity Portfolio Eagle Global Advisors, L.L.C. Tax-Managed Mid-Cap Core Portfolio Atlanta Capital Management Company, LLC Tax-Managed Multi-Cap Growth Portfolio EVM Equity Group Tax-Managed Small-Cap Portfolio EVM Equity Group Tax-Managed Small-Cap Value Portfolio Fox Asset Management LLC Tax-Managed Value Portfolio EVM Equity Group Worldwide Health Sciences Portfolio OrbiMed Advisors, LLC PRIVATE FUNDS Adviser/Sub-Adviser Eaton Vance Cash Collateral Fund, LLC EVM Fixed Income  Investment Grade Group Eaton Vance Cash Reserves Fund LLC EVM Fixed Income  Investment Grade Group App.A-5 Appendix B PROVISIONS REGARDING ASSETS HELD OUTSIDE OF THE UNITED STATES A. The Custodian as Foreign Custody Manager . 1. Delegation to the Custodian as Foreign Custody Manager . Each Public Fund and Portfolio (solely for purposes of Sections A and B of this Appendix B, the Fund), by resolution adopted by its Board, hereby delegates to the Custodian, subject to Section (b) of Rule 17f-5, the responsibilities set forth in this Section A of this Appendix B with respect to Foreign Assets of the Fund held outside the United States, and the Custodian hereby accepts such delegation as Foreign Custody Manager with respect to the Fund. 2. Countries Covered . The Foreign Custody Manager shall be responsible for performing the delegated responsibilities defined below only with respect to the countries and custody arrangements for each such country listed on Schedule A to this Appendix B, which list of countries may be amended from time to time by any Fund with the agreement of the Foreign Custody Manager. The Foreign Custody Manager shall list on Schedule A the Eligible Foreign Custodians selected by the Foreign Custody Manager to maintain the assets of such Fund, which list of Eligible Foreign Custodians may be amended from time to time in the sole discretion of the Foreign Custody Manager. The Foreign Custody Manager will provide amended versions of Schedule A in accordance with Section A.5 of this Appendix B hereof. Upon the receipt by the Foreign Custody Manager of Proper Instructions to open an account or to place or maintain Foreign Assets in a country listed on Schedule A, and the fulfillment by each Fund of the applicable account opening requirements for such country, the Foreign Custody Manager shall be deemed to have been delegated by the Board responsibility as Foreign Custody Manager with respect to that country and to have accepted such delegation. Execution of this Agreement by the Fund shall be deemed to be a Proper Instruction to open an account, or to place or maintain Foreign Assets, in each country listed on Schedule A. Following the receipt of Proper Instructions directing the Foreign Custody Manager to close the account of the Fund with the Eligible Foreign Custodian selected by the Foreign Custody Manager in a designated country, the delegation by the Board on behalf of the Fund to the Custodian as Foreign Custody Manager for that country shall be deemed to have been withdrawn and the Custodian shall immediately cease to be the Foreign Custody Manager with respect to such Fund with respect to that country. The Foreign Custody Manager may withdraw its acceptance of delegated responsibilities with respect to a designated country upon written notice to the Fund. Thirty days (or such longer period to which the parties agree in writing) after receipt of any such notice by the Fund, the Custodian shall have no further responsibility in its capacity as Foreign Custody Manager to the Fund with respect to the country as to which the Custodians acceptance of delegation is withdrawn; provided that such withdrawal shall have no effect on the liability of the Foreign Custody Manager for its acts and omissions prior to such withdrawal. App.B-1 3. Scope of Delegated Responsibilities : (a) Selection of Eligible Foreign Custodians . Subject to the provisions of this Section A of this Appendix B, the Foreign Custody Manager may place and maintain the Foreign Assets in the care of the Eligible Foreign Custodian selected by the Foreign Custody Manager in each country listed on Schedule A, as amended from time to time. In performing its delegated responsibilities as Foreign Custody Manager to place or maintain Foreign Assets with an Eligible Foreign Custodian, the Foreign Custody Manager shall determine that the Foreign Assets will be subject to reasonable care, based on the standards applicable to custodians in the country in which the Foreign Assets will be held by that Eligible Foreign Custodian, after considering all factors relevant to the safekeeping of such assets, including, without limitation the factors specified in Rule 17f-5(c)(1). (b) Contracts With Eligible Foreign Custodians . The Foreign Custody Manager shall determine that the contract governing the foreign custody arrangements with each Eligible Foreign Custodian selected by the Foreign Custody Manager will satisfy the requirements of Rule 17f-5(c)(2). (c) Monitoring . In each case in which the Foreign Custody Manager maintains Foreign Assets with an Eligible Foreign Custodian selected by the Foreign Custody Manager, the Foreign Custody Manager shall establish a system to monitor, in accordance with the requirements of Rule 17f-5(c)(3), (i) the appropriateness of maintaining the Foreign Assets with such Eligible Foreign Custodian and (ii) the performance of the contract governing the custody arrangements established by the Foreign Custody Manager with the Eligible Foreign Custodian. In the event the Foreign Custody Manager determines that the custody arrangements with an Eligible Foreign Custodian it has selected are no longer appropriate, the Foreign Custody Manager shall notify the Board in accordance with Section A.5 of this Appendix B. 4. Guidelines for the Exercise of Delegated Authority . For purposes of Section A of this Appendix B, the Board shall be deemed to have considered and determined to accept such Country Risk as is incurred by placing and maintaining the Foreign Assets in each country for which the Custodian is serving as Foreign Custody Manager of the Fund. 5. Reporting Requirements . The Foreign Custody Manager shall report to the Board the withdrawal of the Foreign Assets from an Eligible Foreign Custodian and the placement of such Foreign Assets with another Eligible Foreign Custodian by providing to the Board an amended Schedule A at the end of the calendar quarter in which an amendment to such Schedule has occurred. The Foreign Custody Manager shall make written reports notifying the Board of any other material change in the foreign custody arrangements of the Fund described in Section A of this Appendix B after the occurrence of the material change as required by Section (b)(2) of Rule 17f-5. 6. Standard of Care as Foreign Custody Manager of a Fund . In performing the responsibilities delegated to it, the Foreign Custody Manager agrees to exercise reasonable care, prudence and diligence such as a person having responsibility for the safekeeping of assets of management investment companies registered under the 1940 Act would exercise. App.B-2 7. Representations with Respect to Rule 17f-5 . The Foreign Custody Manager represents to the Fund that it is a U.S. Bank as defined in section (a)(7) of Rule 17f-5. The Fund represents to the Custodian that its Board has determined that it is reasonable for the Board to rely on the Custodian to perform the responsibilities delegated pursuant to this Agreement to the Custodian as the Foreign Custody Manager of the Fund. 8. Effective Date and Termination of the Custodian as Foreign Custody Manager . The Boards delegation to the Custodian as Foreign Custody Manager of the Fund shall be effective as of the date hereof and shall remain in effect until terminated at any time, without penalty, by written notice from the terminating party to the non-terminating party. Termination will become effective thirty (30) days after receipt by the non-terminating party of such notice. The provisions of Section A.2 of this Appendix B shall govern the delegation to and termination of the Custodian as Foreign Custody Manager of the Fund with respect to designated countries. B. Eligible Securities Depositories . 1. Analysis and Monitoring . The Custodian shall (a) provide the Fund (or its duly- authorized investment manager or investment adviser) with an analysis of the custody risks associated with maintaining assets with the Eligible Securities Depositories set forth on Schedule B hereto in accordance with section (a)(1)(i)(A) of Rule 17f-7, and (b) monitor such risks on a continuing basis, and promptly notify the Fund (or its duly-authorized investment manager or investment adviser) of any material change in such risks, in accordance with section (a)(1)(i)(B) of Rule 17f-7. 2. Standard of Care . The Custodian agrees to exercise reasonable care, prudence and diligence in performing the duties set forth in Section B.1 of this Appendix B. C. Duties of the Custodian with Respect to Property of the Fund to be Held Outside the United States . 1. Holding Securities . The Custodian shall identify on its books as belonging to the Fund the foreign securities held by each Foreign Sub-Custodian or Foreign Securities System. The Custodian may hold foreign securities for all of its customers, including the Fund, with any Foreign Sub-Custodian in an account that is identified as belonging to the Custodian for the benefit of its customers, provided however, that (i) the records of the Custodian with respect to foreign securities of the Fund which are maintained in such account shall identify those securities as belonging to the Fund and (ii), to the extent permitted and customary in the market in which the account is maintained, the Custodian shall require that securities so held by the Foreign Sub-Custodian be held separately from any assets of such Foreign Sub-Custodian or of other customers of such Foreign Sub-Custodian. 2. Foreign Securities Systems . Foreign securities shall be maintained in a Foreign Securities System in a designated country through arrangements implemented by the Custodian or a Foreign Sub-Custodian, as applicable, in such country. App.B-3 3. Transactions in Foreign Custody Account . (a) Delivery of Foreign Assets . The Custodian or a Foreign Sub-Custodian shall release and deliver foreign securities of the Fund held by the Custodian or such Foreign Sub-Custodian, or in a Foreign Securities System account, only upon receipt of Proper Instructions, which may be continuing instructions when deemed appropriate by the parties, and only in the following cases: (i) Upon the sale of such foreign securities for the account of the Fund in accordance with commercially reasonable market practice in the country where such foreign securities are held or traded, which may include, without limitation: (A) delivery against expectation of receiving later payment; or (B) in the case of a sale effected through a Foreign Securities System, in accordance with the rules governing the operation of the Foreign Securities System; (ii) In connection with any repurchase agreement related to foreign securities; (iii) To the depository agent in connection with tender or other similar offers for foreign securities of the Fund; (iv) To the issuer thereof or its agent when such foreign securities are called, redeemed, retired or otherwise become payable; (v) To the issuer thereof, or its agent, for transfer into the name of the Custodian (or the name of the respective Foreign Sub-Custodian or of any nominee of the Custodian or such Foreign Sub-Custodian) or for exchange for a different number of bonds, certificates or other evidence representing the same aggregate face amount or number of units; (vi) To brokers, clearing banks or other clearing agents for examination or trade execution in accordance with market custom; provided that in any such case, the Foreign Sub-Custodian shall have no responsibility or liability for any loss arising from such delivery of such foreign securities prior to receiving payment for such foreign securities except as may arise from the Foreign Sub-Custodians own negligence or willful misconduct; (vii) For exchange or conversion pursuant to any plan of merger, consolidation, recapitalization, reorganization or readjustment of the securities of the issuer of such securities, or pursuant to provisions for conversion contained in such securities, or pursuant to any deposit agreement; (viii) In the case of warrants, rights or similar foreign securities, the surrender thereof in the exercise of such warrants, rights or similar securities or the surrender of interim receipts or temporary securities for definitive securities; (ix) For delivery as security in connection with any borrowing by the Fund requiring a pledge of assets by the Fund; App.B-4 (x) When required for delivery in connection with any redemption or repurchase of Shares in accordance with the provisions of Paragraph 3.J of this Agreement; (xi) In connection with trading in options and futures contracts, including delivery as original margin and variation margin; (xi) Upon the sale or other delivery of such foreign securities (including, without limitation, to one or more Tri-Party Custodians) as a free delivery, provided that applicable Proper Instructions shall set forth (A) the foreign securities to be delivered and (B) the person or persons to whom delivery shall be made; (xii) In connection with the lending of foreign securities; and (xiii) For any other proper corporate purpose, but only upon receipt of Proper Instructions specifying (A) the foreign securities to be delivered and (B) the person or persons to whom delivery of such securities shall be made. (b) Payment of Fund Monies . Upon receipt of Proper Instructions, which may be continuing instructions when deemed appropriate by the parties, the Custodian shall pay out, or direct the respective Foreign Sub-Custodian or the respective Foreign Securities System to pay out, monies of the Fund in the following cases only: (i) Upon the purchase of foreign securities or other assets for the Fund, unless otherwise directed by Proper Instructions, by (A) delivering money to the seller thereof or to a dealer therefor (or an agent for such seller or dealer) against expectation of receiving later delivery of such foreign securities; or (B) in the case of a purchase effected through a Foreign Securities System, in accordance with the rules governing the operation of such Foreign Securities System; (ii) In connection with the conversion, exchange or surrender of foreign securities of the Fund; (iii) When required for the reduction or redemption of an interest in the Fund in accordance with the provisions of Paragraph 3.J of this Agreement; (iv) For the payment of any expense or liability of the Fund, including but not limited to the following payments: interest, taxes, investment advisory fees, transfer agency fees, fees under this Agreement, legal fees, accounting fees, and other operating expenses; (v) For the purchase or sale of foreign exchange or foreign exchange contracts for the Fund, including transactions executed with or through the Custodian or its Foreign Sub-Custodians; (vi) In connection with trading in options and futures contracts, including delivery as original margin and variation margin; App.B-5 (vii) Upon the purchase of foreign investments including, without limitation, repurchase agreement transactions involving delivery of Fund monies to Tri- Party Custodian(s), as a free delivery, provided that applicable Proper Instructions shall set forth (A) the amount of such payment and (B) the person(s) to whom such payment is made; (viii) For payment of part or all of the dividends received in respect of securities sold short; (ix) In connection with the borrowing or lending of foreign securities; (x) The Custodian may repay any Fund borrowing against redelivery to it of the securities pledged or hypothecated therefor and surrender of the note or notes evidencing the loan (which need not be simultaneous unless so specified in such Proper Instructions): and (xi) For any other proper corporate purpose, but only upon receipt of Proper Instructions specifying (A) the amount of such payment and (B) the person or persons to whom such payment is to be made. (c) Market Conditions . Notwithstanding any provision of this Agreement to the contrary, settlement and payment for Foreign Assets received for the account of the Fund and delivery of Foreign Assets maintained for the account of the Fund may be effected in accordance with the customary established securities trading or processing practices and procedures in the country or market in which the transaction occurs, including, without limitation, delivering Foreign Assets to the purchaser thereof or to a dealer therefor (or an agent for such purchaser or dealer) with the expectation of receiving later payment for such Foreign Assets from such purchaser or dealer. The Custodian shall provide to the Board the information described on Schedule C hereto, at the time or times set forth on such Schedule, with respect to custody and settlement practices in countries in which the Custodian employs a Foreign Sub-Custodian. The Custodian may revise Schedule C from time to time, provided that no such revision shall result in the Board being provided with substantively less information than had been previously provided hereunder. 4. Registration of Foreign Securities . The foreign securities maintained in the custody of a Foreign Sub-Custodian (other than bearer securities) shall be registered in the name of the applicable Fund or in the name of the Custodian or in the name of any Foreign Sub-Custodian or in the name of any nominee of the foregoing, and the Fund agrees to hold any such nominee harmless from any liability as a holder of record of such foreign securities. The Custodian or a Foreign Sub-Custodian shall not be obligated to accept securities on behalf of the Fund under the terms of this Agreement unless the form of such securities and the manner in which they are delivered are in accordance with reasonable market practice. 5. Bank Accounts . The Custodian shall identify on its books as belonging to the applicable Fund cash (including cash denominated in foreign currencies) deposited with the Custodian. Where the Custodian is unable to maintain, or market practice does not facilitate the maintenance of, cash on the books of the Custodian, a bank account or bank App.B-6 accounts shall be opened and maintained outside the United States on behalf of the Fund with a Foreign Sub-Custodian. All accounts referred to in this Section shall be subject only to draft or order by the Custodian (or, if applicable, such Foreign Sub-Custodian) acting pursuant to the terms of this Agreement to hold cash received by or from or for the account of the Fund. Cash maintained on the books of the Custodian (including its branches, subsidiaries and affiliates), regardless of currency denomination, is maintained in bank accounts established under, and subject to the laws of, The Commonwealth of Massachusetts. 6. Collection of Income . The Custodian shall use reasonable commercial efforts to collect all income and other payments with respect to the Foreign Assets held hereunder to which the Fund shall be entitled. In the event that extraordinary measures are required to collect such income, the Fund and the Custodian shall consult as to such measures and as to the compensation and expenses of the Custodian relating to such measures. The Custodian shall credit income to the applicable Fund as such income is received or in accordance with Custodians then current payable date income schedule. Any credit to the Fund in advance of receipt may be reversed when the Custodian determines that payment will not occur in due course and the Fund may be charged at the Custodians applicable rate for time credited. Income on securities loaned other than from the Custodians securities lending program shall be credited as received. The Custodian shall use reasonable commercial efforts to receive and collect all stock dividends, rights and other items of like nature, and deal with the same pursuant to Proper Instructions relative thereto. 7. Shareholder Rights . With respect to the foreign securities held pursuant to this Section C of Appendix B, the Custodian shall use reasonable commercial efforts to facilitate the exercise of voting and other shareholder rights, subject always to the laws, regulations and practical constraints that may exist in the country where such securities are issued. The Fund acknowledges that local conditions, including lack of regulation, onerous procedural obligations, lack of notice and other factors may have the effect of severely limiting the ability of the Fund to exercise shareholder rights. 8. Communications Relating to Foreign Securities . The Custodian shall transmit promptly to the Fund written information with respect to materials received by the Custodian via the Foreign Sub-Custodians from issuers of the foreign securities being held for the account of the Fund (including, without limitation, pendency of calls and maturities of foreign securities and expirations of rights in connection therewith). With respect to tender or exchange offers, the Custodian shall transmit promptly to the Fund written information with respect to materials so received by the Custodian from issuers of the foreign securities whose tender or exchange is sought or from the party (or its agents) making the tender or exchange offer. The Custodian shall not be liable for any untimely exercise of any tender, exchange or other right or power in connection with foreign securities or other property of the Fund at any time held by it unless (i) the Custodian or the respective Foreign Sub-Custodian is in actual possession of such foreign securities or property and (ii) the Custodian receives Proper Instructions with regard to the exercise of any such right or power, and both (i) and (ii) occur at least three business days prior to the date on which the Custodian is to take action to exercise such right or power. The Custodian shall also transmit promptly to the Fund all written information received by the Custodian via the App.B-7 Foreign Sub-Custodians from issuers of the foreign securities being held for the account of the Fund regarding any class action or other litigation in connection with Fund foreign securities or other assets issued outside the United States and then held, or previously held, during the term of this Agreement by the Custodian via a Foreign Sub-Custodian for the account of the Fund, including, but not limited to, opt-out notices and proof-of-claim forms. For avoidance of doubt, upon and after the effective date of any termination of this Agreement, with respect to the Fund, the Custodian shall have no responsibility to so transmit any information under this Section C.8 of Appendix B. 9. Liability of Foreign Sub-Custodians . Each agreement pursuant to which the Custodian employs a Foreign Sub-Custodian shall, to the extent possible, require the Foreign Sub-Custodian to exercise reasonable care in the performance of its duties, and to indemnify, and hold harmless, the Custodian from and against any loss, damage, cost, expense, liability or claim arising out of or in connection with the Foreign Sub-Custodians performance of such obligations. At a Funds election, the Fund shall be entitled to be subrogated to the rights of the Custodian with respect to any claims against a Foreign Sub-Custodian as a consequence of any such loss, damage, cost, expense, liability or claim if and to the extent that the Fund has not been made whole for any such loss, damage, cost, expense, liability or claim. 10. Liability of Custodian . The Custodian shall be liable for the acts or omissions of a Foreign Sub-Custodian to the same extent as set forth with respect to Subcustodians generally in this Agreement and, regardless of whether assets are maintained in the custody of a Foreign Sub-Custodian or a Foreign Securities System, the Custodian shall not be liable for any loss, damage, cost, expense, liability or claim resulting from nationalization, expropriation, currency restrictions, or acts of war or terrorism, or any other loss where the Sub-Custodian has otherwise acted with reasonable care. App.B-8 State Street Global Custody Network June 30, 2010 SUBCUSTODIANS  SCHEDULE A MARKET SUBCUSTODIAN Argentina Citibank, N.A. Australia Citigroup Pty. Limited The Hongkong and Shanghai Banking Corporation Limited Austria UniCredit Bank Austria AG Bahrain HSBC Bank Middle East Limited (as delegate of The Hongkong and Shanghai Banking Corporation Limited) Bangladesh Standard Chartered Bank Belgium Deutsche Bank AG, Netherlands (operating through its Amsterdam branch with support from its Brussels branch) Benin via Société Générale de Banques en Côte dIvoire, Abidjan, Ivory Coast Bermuda Bank of Bermuda Limited Botswana Barclays Bank of Botswana Limited Brazil Citibank, N.A. Bulgaria ING Bank N.V. UniCredit Bulbank AD Burkina Faso via Société Générale de Banques en Côte dIvoire, Abidjan, Ivory Coast Canada State Street Trust Company Canada Chile Banco Itaú Chile Peoples Republic HSBC Bank (China) Company Limited of China (as delegate of The Hongkong and Shanghai Banking Corporation Limited) Colombia Cititrust Colombia S.A. Sociedad Fiduciaria Costa Rica Banco BCT S.A. Croatia Privredna Banka Zagreb d.d. Zagrebacka Banka d.d. Cyprus BNP Paribas Securities Services, S.A., Greece (operating through its Athens branch) Czech Republic eskoslovenská obchodní banka, a.s. UniCredit Bank Czech Republic a.s. Denmark Skandinaviska Enskilda Banken AB (publ), Sweden (operating through its Copenhagen branch) Ecuador Banco de la Producción S.A. PRODUBANCO LIMITED ACCESS STATE STREET GLOBAL CUSTODY NETWORK SUBCUSTODIANS STATE STREET Egypt HSBC Bank Egypt S.A.E. (as delegate of The Hongkong and Shanghai Banking Corporation Limited) Estonia AS SEB Pank Finland Skandinaviska Enskilda Banken AB (publ), Sweden (operating through its Helsinki branch) France Deutsche Bank AG, Netherlands (operating through its Amsterdam branch with support from its Paris branch) Germany Deutsche Bank AG Ghana Barclays Bank of Ghana Limited Greece BNP Paribas Securities Services, S.A. Guinea-Bissau via Société Générale de Banques en Côte dIvoire, Abidjan, Ivory Coast Hong Kong Standard Chartered Bank (Hong Kong) Limited Hungary UniCredit Bank Hungary Zrt. Iceland NBI hf. India Deutsche Bank AG The Hongkong and Shanghai Banking Corporation Limited Indonesia Deutsche Bank AG Ireland Bank of Ireland Israel Bank Hapoalim B.M. Italy Deutsche Bank S.p.A. Ivory Coast Société Générale de Banques en Côte dIvoire Japan Mizuho Corporate Bank Limited The Hongkong and Shanghai Banking Corporation Limited Jordan HSBC Bank Middle East Limited (as delegate of The Hongkong and Shanghai Banking Corporation Limited) Kazakhstan SB HSBC Bank Kazakhstan JSC (as delegate of The Hongkong and Shanghai Banking Corporation Limited) Kenya Barclays Bank of Kenya Limited Republic of Korea Deutsche Bank AG The Hongkong and Shanghai Banking Corporation Limited Kuwait HSBC Bank Middle East Limited (as delegate of The Hongkong and Shanghai Banking Corporation Limited) Latvia AS SEB Banka Lebanon HSBC Bank Middle East Limited (as delegate of The Hongkong and Shanghai Banking Corporation Limited) Lithuania AB SEB Bankas - 2- LIMITED ACCESS STATE STREET GLOBAL CUSTODY NETWORK SUBCUSTODIANS STATE STREET Malaysia Standard Chartered Bank Malaysia Berhad Mali via Société Générale de Banques en Côte dIvoire, Abidjan, Ivory Coast Malta The Hongkong and Shanghai Banking Corporation Limited Mauritius The Hongkong and Shanghai Banking Corporation Limited Mexico Banco Nacional de México S.A. Morocco Citibank Maghreb Namibia Standard Bank Namibia Limited Netherlands Deutsche Bank AG New Zealand The Hongkong and Shanghai Banking Corporation Limited Niger via Société Générale de Banques en Côte dIvoire, Abidjan, Ivory Coast Nigeria Stanbic IBTC Bank Plc. Norway Skandinaviska Enskilda Banken AB (publ), Sweden (operating through its Oslo branch) Oman HSBC Bank Middle East Limited (as delegate of The Hongkong and Shanghai Banking Corporation Limited) Pakistan Deutsche Bank AG Palestine HSBC Bank Middle East Limited (as delegate of The Hongkong and Shanghai Banking Corporation Limited) Peru Citibank del Perú, S.A. Philippines Standard Chartered Bank Poland Bank Handlowy w Warszawie S.A. Portugal BNP Paribas Securities Services, S.A. Deutsche Bank AG, Netherlands (operating through its Amsterdam branch with support from its Paris branch) Puerto Rico Citibank N.A. Qatar HSBC Bank Middle East Limited (as delegate of The Hongkong and Shanghai Banking Corporation Limited) Romania ING Bank N.V. Russia ING Bank (Eurasia) ZAO Saudi Arabia Saudi British Bank (as delegate of The Hongkong and Shanghai Banking Corporation Limited) Senegal via Société Générale de Banques en Côte dIvoire, Abidjan, Ivory Coast Serbia UniCredit Bank Serbia JSC Singapore Citibank N.A. United Overseas Bank Limited - 3- LIMITED ACCESS STATE STREET GLOBAL CUSTODY NETWORK SUBCUSTODIANS STATE STREET Slovak Republic eskoslovenská obchodna banka, a.s. UniCredit Bank Slovakia a.s. Slovenia UniCredit Banka Slovenija d.d. South Africa Nedbank Limited Standard Bank of South Africa Limited Spain Deutsche Bank S.A.E. Sri Lanka The Hongkong and Shanghai Banking Corporation Limited Swaziland Standard Bank Swaziland Limited Sweden Skandinaviska Enskilda Banken AB (publ) Switzerland Credit Suisse AG UBS AG Taiwan - R.O.C. Deutsche Bank AG Standard Chartered Bank (Taiwan) Limited Thailand Standard Chartered Bank (Thai) Public Company Limited Togo via Société Générale de Banques en Côte dIvoire, Abidjan, Ivory Coast Trinidad & Tobago Republic Bank Limited Tunisia Banque Internationale Arabe de Tunisie Turkey Citibank, A.S. Uganda Barclays Bank of Uganda Limited Ukraine ING Bank Ukraine United Arab Emirates  HSBC Bank Middle East Limited Dubai Financial Market (as delegate of The Hongkong and Shanghai Banking Corporation Limited) United Arab Emirates  HSBC Bank Middle East Limited Dubai International (as delegate of The Hongkong and Shanghai Banking Corporation Limited) Financial Center United Arab Emirates  HSBC Bank Middle East Limited Abu Dhabi (as delegate of The Hongkong and Shanghai Banking Corporation Limited) United Kingdom State Street Bank and Trust Company, United Kingdom branch Uruguay Banco Itaú Uruguay S.A. Venezuela Citibank, N.A. Vietnam HSBC Bank (Vietnam) Limited Zambia Barclays Bank of Zambia Plc. Zimbabwe Barclays Bank of Zimbabwe Limited - 4- LIMITED ACCESS STATE STREET Global Custody Network June 30, 2010 DEPOSITORIES OPERATING IN NETWORK MARKETS  SCHEDULE B MARKET DEPOSITORY Argentina Caja de Valores S.A. Australia Austraclear Limited Austria Oesterreichische Kontrollbank AG (Wertpapiersammelbank Division) Bahrain Clearing, Settlement, Depository and Registry System of the Bahrain Stock Exchange Bangladesh Central Depository Bangladesh Limited Belgium Euroclear Belgium National Bank of Belgium Benin Dépositaire Central  Banque de Règlement Bermuda Bermuda Securities Depository Botswana Central Securities Depository Company of Botswana Ltd. Brazil Central de Custódia e de Liquidação Financeira de Títulos Privados (CETIP) Companhia Brasileira de Liquidação e Custódia Sistema Especial de Liquidação e de Custódia (SELIC) Bulgaria Bulgarian National Bank Central Depository AD Burkina Faso Dépositaire Central  Banque de Règlement Canada The Canadian Depository for Securities Limited Chile Depósito Central de Valores S.A. Peoples Republic China Securities Depository and Clearing Corporation Limited, Shanghai Branch of China China Securities Depository and Clearing Corporation Limited, Shenzhen Branch Colombia Depósito Central de Valores Depósito Centralizado de Valores de Colombia S.A. (DECEVAL) Costa Rica Central de Valores S.A. Croatia Sredisnje klirinsko depozitarno drustvo d.d. Cyprus Central Depository and Central Registry Czech Republic Czech National Bank St
